Exhibit 10.10


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







EXECUTION COPY






MORTGAGE LOAN FLOW PURCHASE, SALE, AND SERVICING AGREEMENT
Dated and effective as of January 1, 2006








RWT HOLDINGS, INC.
(Purchaser)






GREENPOINT MORTGAGE FUNDING, INC.
(Seller)


and






REDWOOD TRUST, INC.
(Guarantor)




Adjustable Rate Conventional Mortgage Loans







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







-1-

--------------------------------------------------------------------------------


Exhibit 10.10
 
This is a Mortgage Loan Flow Purchase, Sale and Servicing Agreement, dated and
effec-tive as of January 1, 2006, and is executed between RWT Holdings, Inc., a
Delaware corporation, as purchaser (hereinafter, the “Purchaser”), GreenPoint
Mortgage Funding, Inc., a New York corporation, as seller and servicer (the
“Seller”), and Redwood Trust, Inc., a Maryland corporation (the “Guarantor”).


The Purchaser and the Seller desire to establish a flow program whereby the
Seller will make Mortgage Loans which meet the applicable provisions of this
Agreement, and the Purchaser will, on a regular basis, purchase such Mortgage
Loans from the Seller, as applicable, provided the parties agree on the price,
date and other conditions or considerations as set forth in this Agreement.


All of the Mortgage Loans will be secured by first mort-gages or deeds of trust
on residential dwellings situated within the state(s) indicated on the Mortgage
Loan Schedule.


The Purchaser and Seller wish to prescribe the manner of purchase by the
Purchaser and the management, servicing and control of the Mortgage Loans.


In consideration of the premises and the mutual agree-ments hereinafter set
forth, the Purchaser and the Seller agree as follows:


ARTICLE I


DEFINITIONS


Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:


“Agreement”: This Mortgage Loan Flow Purchase, Sale and Servicing Agreement,
including all exhibits hereto, and all amend-ments hereof and supplements
hereto.


“ALTA”: The American Land Title Association.


“Annual Mortgage Interest Rate Cap”: The maximum amount, as provided in the
Mortgage Note, that a Mortgage Interest Rate can change on any Interest Rate
Change Date.


“Appraised Value”: The amount set forth in an appraisal in connection with the
origination of each Mortgage Loan as the value of the Mortgaged Property.


“Assessment of Compliance” The statement as defined in Section 6.05 hereto.


“Assignment of Mortgage”: An assignment of the Mort-gage, notice of transfer or
equivalent instrument in recordable form (but not recorded) that, when properly
completed and recorded, is sufficient under the laws of the jurisdiction wherein
the related Mortgaged Property is located to reflect of record the sale of the
Mortgage Loan to the Purchaser.


-2-

--------------------------------------------------------------------------------


Exhibit 10.10
 
“Assumed Principal Balance”: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus
((ii) all amounts previously distributed to the Purchaser with respect to the
Mortgage Loan pursuant to Section 5.01 and representing (a) payments or other
recoveries of principal or (b) advances of scheduled principal payments made
pursuant to Section 5.03.


“Attestation Report”: The report as defined in Section 6.05 hereto.


“Back-Up SOX Certificate”: The certification as defined in Section 12.02 hereto.


“Business Day”: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking or savings and loan institutions in the State of New York are
authorized or obligated by law or executive order to be closed.


“Compliance Statement” The statement as defined in Section 6.04 hereto.


“Condemnation Proceeds”: All awards or settlements in respect of a taking of an
entire Mortgaged Property by exercise of the power of eminent domain or
condemnation.


“Custodial Account”: The separate account or accounts created and maintained
pursuant to Section 4.04.


“Custodial Agreement”: The agreement for the retention of each Mortgage Note,
Mortgage, Assignment of Mortgage and other documents, which agreement is in the
form annexed hereto as Exhibit D.


“Custodian”: The custodian under the Custodial Agree-ment, or its successor.


“Current Index”: The index, as provided in each Mortgage Note, used to adjust
the Mortgage Interest Rate on each Interest Change Date.


“Curtailment”: Any Principal Prepayment made by a Mortgagor that is not a Full
Principal Prepayment.


“Customary Servicing Procedures”: Procedures (includ-ing collection procedures)
using the same care that the Seller customarily employs and exercises in
servicing and administering mortgage loans for its own account and those of
third-party investors giving due consideration to accepted mort-gage servicing
practices.


“Cut-off Date”: The first day of the month in which the respective Funding Date
occurs.


“Deleted Mortgage Loan”: A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with this Agreement.


“Depositor”: With respect to any Pass-Through Transfer, the “depositor, if any,
specified by the Purchaser and identified in related transaction documents.


-3-

--------------------------------------------------------------------------------


Exhibit 10.10
 
“Determination Date”: The 16th day (or if such 16th day is not a Business Day,
the Business Day immediately preceding such 16th day) of the month of the
related Remittance Date.
 
“Due Date”: The day of the month on which each Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.


“Due Period”: With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month of the Remittance Date.


“Eligible Depository Institution”: An account or accounts maintained with a
depository institution which is acceptable to Fannie Mae or Freddie Mac for
establishment of custodial accounts.


“Eligible Investments”: Any one or more of the following obligations or
securities:


(i) obligations of or guaranteed as to principal and interest by the (a) United
States, the Federal Home Loan Mortgage Corporation (“Freddie Mac”), the Federal
National Mortgage Association (“Fannie Mae”) or any agency or instrumentality of
the United States when such obligations are backed by the full faith and credit
of the United States; provided, that such obligations of Freddie Mac or Fannie
Mae shall be limited to senior debt obligations and mortgage participation
certificates except that investments in mortgage-backed or mortgage
participation securities with yields evidencing extreme sensitivity to the rate
of principal payments on the underlying mortgages shall not constitute Eligible
Investments hereunder;


(ii) repurchase agreements (which must be fully collateralized) on obligations
specified in clause (i) maturing not more than one month from the date of
acquisition thereof;


(iii) federal funds, certificates of deposit, demand deposits, time deposits and
bankers' acceptances (which shall each have an original maturity of not more
than 90 days and, in the case of bankers' acceptances, shall in no event have an
original maturity of more than 365 days or a remaining maturity of more than 30
days) denominated in United States dollars of any U.S. depository institution or
trust company incorporated under the laws of the United States or any state
thereof or of any domestic branch of a foreign depository institution or trust
company;


(iv) commercial paper (having original maturities of not more than 365 days) of
any corporation incorporated under the laws of the United States or any state
thereof which are rated at least A-1 or P-1 by S & P Corporation (“S & P”) and
Moody’s Investor Services, Inc. (“Moody’s”), respectively;


(v) obligations of major foreign commercial banks, limited to Eurodollar
deposits, time deposits, certificate of deposits, bankers acceptances, Yankee
Bankers acceptances and Yankee certificate of deposits;


-4-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(vi) obligations of major foreign corporations limited to commercial paper,
auction rate preferred stock, medium term notes, master notes and loan
participations;


(vii) money market funds comprised of securities described in the aforementioned
clauses (i-iv) and having a stated policy of maintaining a set net asset value
per share (a “Money Market Fund”). All Money Market Funds will conform to Rule
2a-7 of the Investment Seller Act of 1940;


provided, however, that no instrument shall be an Eligible Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest with respect to such instrument provide a yield to
maturity greater than 120% of the yield to maturity at par of such underlying
obligations.


“Escrow Account”: The separate account or accounts created and maintained
pursuant to Section 4.06.


“Escrow Payments”: The amounts constituting taxes, assessments, mortgage
insurance pre-miums, fire and hazard insurance premiums and other payments
required to be escrowed by the Mortgagor with the mortgagee pursuant to any
Mortgage Loan.


“Event of Default”: Any one of the conditions or circum-stances enumerated in
Section 9.01.


“Exchange Act: The Securities Exchange Act of 1934, as amended.


“Fannie Mae”: The Federal National Mortgage Association or any successor
organization.


“Fidelity Bond”: A fidelity bond required to be maintained by the Seller
pursuant to Section 4.13.


“FDIC”: The Federal Deposit Insurance Corporation or any successor organization.


“Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
organization.


“Full Principal Prepayment”: A Principal Prepayment made by a Mortgagor of the
entire principal balance of a Mortgage Loan.


“Funding Date”: Each date that the Purchaser purchases Mortgage Loans from the
Seller hereunder.


“Guarantor”: Redwood Trust, Inc., a Maryland corporation.


“HUD”: The Department of Housing and Urban Development or any successor
organization.


-5-

--------------------------------------------------------------------------------


Exhibit 10.10
 
“Insurance Proceeds”: Proceeds of any Primary Insurance Policy, title policy,
hazard policy or other insurance policy covering a Mortgage Loan, if any, to the
extent such proceeds are not to be applied to the restoration of the related
Mortgaged Property or released to the Mortgagor in accordance with Customary
Servicing Procedures or in accordance with the terms of the related Mortgage
Loan or applicable law.


“Interest Rate Change Date”: The date on which the Mortgage Interest Rate is
subject to change as provided in the related Mortgage Note.


“Lifetime Mortgage Interest Rate Cap”: The maximum amount, as provided in the
Mortgage Note, that a Mortgage Interest Rate can change over the life of the
Mortgage Loan.


“Liquidation Proceeds”: Cash, other than Insurance Proceeds, Condemnation
Proceeds or REO Disposi-tion Proceeds, received in connection with the
liquidation of a defaulted Mortgage Loan, whether through the sale or assignment
of the Mortgage Loan, trustee's sale, fore-closure sale or other-wise.


“Loan-to-Value Ratio” or “LTV”: With respect to any Mortgage Loan, the original
principal balance of such Mortgage Loan divided by the Appraised Value of the
related Mortgaged Property.


“Margin”: The amount that is added to the Current Index value to determine the
Mortgage Interest Rate on each Interest Rate Change Date.


“Master Servicer”: With respect to a Pass-Through Transfer, the “master
servicer”, if any, identified by the Purchaser and identified in related
transaction documents.


“MERS”: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.


“MERS® System”: The system of recording transfers of Mortgages electronically
maintained by MERS.
 
“Monthly Payment”: The scheduled monthly payment of principal and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note.


“Mortgage”: The mortgage, deed of trust or other instru-ment creating a first
lien on or first priority ownership inter-est in an estate in fee simple, or a
leasehold estate, in real property securing a Mortgage Note, including any rider
incorporated by reference therein.


“Mortgage File”: The documents, records and other items referred to in Exhibit A
annexed hereto pertaining to a particular Mortgage Loan.


“Mortgage Interest Rate”: The annual rate at which interest accrues at the time
of determination on any Mortgage Loan in accordance with the provisions of the
related Mortgage Note.
 
-6-

--------------------------------------------------------------------------------


Exhibit 10.10

“Mortgage Loan”: An individual mortgage loan that is the subject of this
Agreement, each mortgage loan originally sold and subject to this Agreement
being identified on the Mortgage Loan Schedule.


“Mortgage Loan Remittance Rate”: As to each Mortgage Loan, the annual rate of
interest required to be remitted hereun-der to the Purchaser, which shall be
equal to the related Mortgage Interest Rate minus the related Servicing Fee
Rate.


“Mortgage Loan Schedule”: The schedule of Mortgage attached hereto as Exhibit E,
such schedule setting forth the following information as to each Mortgage Loan,
as applicable: (a) the Mortgage Loan identifying number, (b) state and zip code
of the Mortgaged Property, (c) the Mortgage Interest Rate, (d) the original
principal balance of the Mortgage Loan, (e) principal balance of the Mortgage
Loan as of the Cut-off Date after deduction of payments of principal due on or
before the Cut-off Date, whether or not collected, (f) the first payment date,
(g) a code indicating whether the Mortgaged Property is occupied by the owner
(and, if so, whether it is occupied as a primary, secondary or vacation
residence), and (h) the purpose of the Mortgage Loan.


“Mortgage Note”: The note or other evidence of the indebtedness of a Mortgagor
secured by the related Mortgage.


“Mortgaged Property”: The real property and improvements subject to a Mortgage,
constituting security for repayment of the debt evidenced by the related
Mortgage Note.


“Mortgagor”: The obligor on a Mortgage Note.


“Nonrecoverable Advance”: Any advance previously made by the Seller pursuant to
Section 5.03 or Section 5.04 or any expenses incurred pursuant to Section 4.08
which, in the good faith judgement of the Seller, may not be ultimately
recoverable by the Seller from Liquidation Proceeds. The determination by the
Seller that is has made a Nonrecoverable Advance, shall be evidenced by an
Officer’s Certificate of the Seller delivered to the Purchaser and detailing the
reasons for such determination.


“Officers' Certificate”: A certificate signed by the President, a Senior Vice
President or a Vice President and by the Treasurer or the Secre-tary or one of
the Assistant Secretaries of the Seller, or by other duly authorized officers or
agents of the Seller, and delivered to the Purchaser as required by this
Agreement.


“Opinion of Counsel”: A written opinion of counsel, who may be salaried counsel
employed by the Seller.


“P&I Advance”: As to any Mortgage Loan, any advance made by the Seller pursuant
to Section 5.03.


“Pass-Through Transfer”: The sale or transfer of some or all of the Mortgage
Loans by the Purchaser to a trust to be formed as part of a publicly issued or
privately placed mortgage-backed securities transaction.


-7-

--------------------------------------------------------------------------------


Exhibit 10.10
 
“Person”: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincor-porated organization or government or any
agency or political subdivision thereof.


“Prepayment Interest Shortfall”: As to any Remittance Date and any Mortgage
Loan, (a) if such Mortgage Loan was the subject of a Full Principal Prepayment
during the related Principal Prepayment Period, the excess of one month’s
interest (adjusted to the Mortgage Loan Remittance Rate) on the Assumed
Principal Balance of such Mortgage Loan outstanding immediately prior to such
prepayment, over the amount of interest (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the Mortgagor in respect of such Principal
Prepayment Period, and (b) if such Mortgage Loan was the subject of a
Curtailment during the related Principal Prepayment Period, an amount equal to
one month’s interest at the Mortgage Loan Remittance Rate on the amount of such
Curtailment.


“Primary Insurance Policy”: With respect to each Mortgage Loan, the primary
policy of mortgage insurance in effect, or any replacement policy therefor
obtained by the Seller pursuant to Section 4.08.


“Principal Prepayment”: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date, including any
prepayment penalty or premium thereon, and is not accompanied by an amount of
interest repre-sent-ing scheduled interest due on any date or dates in any month
or months subsequent to the month of prepayment.


“Principal Prepayment Period”: As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.


“Purchase Price”: As to each Mortgage Loan to be sold hereunder, the price set
forth in the Mortgage Loan Schedule and the related Purchase Price and Terms
Letter.


“Purchase Price and Terms Letter”: With respect to any pool of Mortgage Loans
purchased and sold on any Funding Date, the letter agreement between the
Purchaser and the Seller (including any exhibits, schedules and attachments
thereto), setting forth the terms and conditions of such transaction and
describing the Mortgage Loans to be purchased by the Purchaser on such Funding
Date. A Purchase Price and Terms Letter may relate to more than one pool of
Mortgage Loans to be purchased on one or more Funding Dates hereunder.


“Purchase Price Percentage”: As to each Mortgage Loan to be sold hereunder, the
percentage of the principal balance thereof being paid as part of the Purchase
Price, as set forth in the Mortgage Loan Schedule and the related Purchase Price
and Terms Letter.


“Purchaser”: RWT Holdings, Inc., a Delaware corporation.


“Qualified Substitute Mortgage Loan”: A mortgage loan substituted by the Seller
for a Deleted Mortgage Loan which must, on the date of such substitution, (i)
have a principal balance at the time of substitution not in excess of the
principal balance of the Deleted Mortgage Loan (the amount of any difference
being deemed to be a principal payment to be credited to or deposited by the
Seller in the Custodial Account), (ii) have a Mortgage Interest Rate not less
than and not more than 1% greater than that of the Deleted Mortgage Loan, (iii)
have a remaining maturity not later than and not more than one year less than
the remaining maturity of the Deleted Mortgage Loan, (iv) have a Lifetime
Mortgage Interest Rate Cap not less than that of the Deleted Mortgage Loan and
not more than two (2) percentage points above that of the Deleted Mortgage Loan,
(v) have a Margin not less than that of the Deleted Mortgage Loan, (vi) have a
Loan-to-Value Ratio at the time of substitution equal to or less than the
Loan-to-Value Ratio of the Deleted Mortgage Loan at the time of substitution,
(vii) Mortgage Loan, (viii) have the same Current Index as the Deleted Mortgage
Loan, (ix) comply as of the date of substitution with each representation and
warranty set forth in Section 3.02, (x) be in the same credit grade category as
the Deleted Mortgage Loan, (xi) have the same prepayment penalty term, if any,
and (xii) be, in the reasonable determination of the Seller, of the same type,
quality and character as the Deleted Mortgage Loan as if the breach had not
occurred.
 
-8-

--------------------------------------------------------------------------------


Exhibit 10.10


“Reconstitution Agreement”: The agreement or agreements entered into by the
Seller and the Purchaser and certain third parties on the Reconstitution Date or
Dates with respect to any or all of the Mortgage Loans serviced hereunder, in
connection with a Whole Loan Transfer or a Pass-Through Transfer as provided in
Section 12.01.


“Reconstitution Date”: The date or dates on which any or all of the Mortgage
Loans serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Pass-Through Transfer pursuant
to Section 12.01 hereof. On such date, the Mortgage Loans transferred shall
cease to be covered by this Agreement and the Seller shall cease to service such
Mortgage Loans under this Agreement.


“Record Date”: The close of business of the last Busi-ness Day of the month
preceding the month of the related Remit-tance Date.


“Refinanced Mortgage Loan”: A Mortgage Loan that was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan.


“Regulation AB”: Subpart 229.1100—Asset-Backed Securities (Regulation AB), 17
C.F.R. Sections 229.1100-1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
SEC in the adopting release (Asset-Backed Securities, Securities Act Release No.
22-8518, 70 Fed. Reg. 1,506, 1,531 (Jan.7, 2005) or by the staff of the SEC. or
as may be provided by the SCE or its staff from time to time.


“Remittance Date”: The 18th day of any month, or if such 18th day is not a
Busi-ness Day, the first Business Day immediately prior thereto.


“REO Disposition”: The final sale by the Seller of a Mortgaged Property acquired
by the Seller in foreclosure or by deed in lieu of foreclosure.


“REO Disposition Proceeds”: All amounts received with respect to an REO
Disposition pursuant to Section 4.14.


“REO Property”: A Mortgaged Property acquired by the Seller through foreclosure
or deed in lieu of foreclosure, as described in Section 4.14.


-9-

--------------------------------------------------------------------------------


Exhibit 10.10
 
“Repurchase Price”: With respect to any Mortgage Loan to be repurchased by the
Seller pursuant to Section 3.03, an amount equal to the Assumed Principal
Balance of such Mortgage Loan as of the date of such repurchase, plus interest
on such Assumed Principal Balance at the Mortgage Loan Remittance Rate from the
date to which interest has last been paid to the day prior to the day of the
repurchase.


“SEC”: The United States Securities and Exchange Commission.


“Seller”: GreenPoint Mortgage Funding, Inc., a New York corporation, or its
successor in interest or any successor to the Seller under this Agreement
appointed as herein provided.


“Servicing Advances”: All customary, reasonable and necessary “out of pocket”
costs and expenses incurred in the performance by the Seller of its servicing
obligations, includ-ing, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of REO Property pursuant to Section 4.14 and (d) compliance with the Seller's
obligations described in Section 4.08.


“Servicing Fee”: The amount of the annual fee the Purchaser shall pay to the
Seller, equal to 0. 250% of the outstanding principal amount of each Mortgage
Loan with respect to the period of time prior to the initial Interest Rate
Change Date and, thereafter, 0.375% of the outstanding principal amount for that
Mortgage Loan. Such fee shall be payable monthly and shall be computed on the
basis of the same principal amount and for the period respecting which any
related interest payment on a Mortgage Loan is computed.


“Servicing Officer”: Any officer of the Seller involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished by the Seller to the Purchaser upon
request, as such list may from time to time be amended.


“Trust”: With respect to a Pass-Through Transfer, the “trust”, if any, specified
by the Purchaser and identified in the related transaction documents.


“Whole Loan Transfer”: Any sale or transfer of all of the Mortgage Loans by the
Purchaser to a third party.


ARTICLE II


CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF MORTGAGE LOAN DOCUMENTS


Section 2.01 Conveyance of Mortgage Loans; Possession of Mortgage Files.


The Seller agrees to sell and the Purchaser agrees to purchase, from time to
time, those certain Mortgage Loans identified in a Mortgage Loan Schedule, at
the price and on the terms set forth herein and in the related Purchase Price
and Terms Letter. The Purchaser, on any Funding Date, shall be obligated to
purchase only such Mortgage Loans set forth in the applicable Mortgage Loan
Schedule, subject to the terms and conditions of this Agreement and the related
Purchase Price and Terms Letter.


-10-

--------------------------------------------------------------------------------


Exhibit 10.10
 
The Purchaser will purchase Mortgage Loan(s) from the Seller, on such Funding
Dates as may be agreed upon by the Purchaser and the Seller. Each closing shall,
at the Purchaser’s option be either: by telephone, confirmed by letter or wire
as the parties shall agree; or conducted in person at such place, as the parties
shall agree. On the Funding Date and subject to the terms and conditions of this
Agreement, the Seller will sell, transfer, assign, set over and convey to the
Purchaser, without recourse except as set forth in this Agreement, and the
Purchaser will purchase, all of the right, title and interest of the Seller in
and to the Mortgage Loans being conveyed by it hereunder, as identified on the
Mortgage Loan Schedule.


On the Funding Date and in accordance with the terms herein, the Purchaser will
pay to the Seller, by wire transfer of immediately available funds, the Purchase
Price, according to the instructions to be provided by the Seller. The Seller,
simultaneously with the payment of the Purchase Price, shall execute and deliver
to the Purchaser a Warranty Bill of Sale with respect to the Mortgage Loans in
the form annexed hereto as Exhibit H.


The Purchaser shall be entitled to all scheduled principal due after the Cut-off
Date, all other recoveries of principal collected after the Cut-off Date and all
payments of interest on the Mortgage Loans (minus that portion of any such
payment which is allocable to the period prior to the Cut-off Date). The
principal balance of each Mortgage Loan as of the Cut-off Date is determined
after application of payments of principal due on or before the Cut-off Date
whether or not collected. Therefore, payments of scheduled principal and
interest prepaid for a due date beyond the Cut-off Date shall not be applied to
the principal balance as of the Cut-off Date. Such prepaid amounts shall be the
property of the Purchaser. The Seller shall hold any such prepaid amounts for
the benefit of the Purchaser for subsequent remittance by the Seller to the
Purchaser. All scheduled payments of principal due on or before the Cut-off Date
and collected by the Seller after the Cut-off Date shall belong to the Seller.


Pursuant to Section 2.03 hereof, the Seller shall have delivered a portion of
each Mortgage File to the Custodian prior to the Funding Date. The contents of
each Mortgage File not delivered to the Custodian are and shall be held in trust
by the Seller for the benefit of the Purchaser as the owner thereof and the
Seller's possession of the portion of each Mortgage File so retained is at the
will of the Purchaser for the sole purpose of servicing the related Mortgage
Loan, and such retention and possession by the Seller is in a custodial capacity
only. On the Funding Date, the ownership of each Mortgage Note, Mortgage and
each related Mortgage File is vested in the Purchaser and the ownership of all
records and documents with respect to each related Mortgage Loan prepared by or
which come into the possession of the Seller shall immediately vest in the
Purchaser and shall be retained and main-tained, in trust, by the Seller at the
will of the Purchaser in such custodial capacity only. The Mortgage File may be
retained in microfilm, microfiche, optical storage or magnetic media in lieu of
hard copy. The Seller shall maintain records (i) confirming the sale of the
related Mortgage Loan to the Purchaser and (ii) confirming the Purchaser's
ownership interest in the Mortgage File. The Seller shall release from its
custody the contents of any Mortgage File only in accordance with written
instructions from the Purchaser, unless such release is required as incidental
to the Seller's servicing of the Mortgage Loans or is in connection with a
repurchase of any Mortgage Loan or the removal of any Mortgage Loan or related
REO Property from the terms of this Agreement pursuant to Section 3.03, in which
cases such written instructions shall not be required.


-11-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 2.02 Books and Records.


Notwithstanding the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage and the related Mortgage Note shall continue in the name of the
Seller and be retained by the Seller in trust for the Purchaser for the sole
purpose of facilitating the servicing and the supervision of the servic-ing of
the Mortgage Loans. All rights arising out of the Mort-gage Loans including, but
not limited to, all funds received on or in connection with a Mortgage Loan
shall be held by the Seller in trust for the benefit of the Purchaser as the
owner of the Mortgage Loans, subject to subsequent deduction of amounts to which
the Seller is entitled pursuant to the terms of this Agreement.


The sale of each Mortgage Loan shall be reflected on the Seller's balance sheet
and other financial statements as a sale of assets by the Seller. The Seller
shall be responsible for maintaining, and shall maintain, a complete set of
books and records for each Mortgage Loan which shall be clearly marked to
reflect the ownership of each Mortgage Loan by the Purchaser.


Section 2.03 Custodial Agreement; Delivery of Mortgage Loan Documents.


Pursuant to the Custodial Agreement, on or prior to each Funding Date, the
Seller shall deliver to the Custodian each of the following documents for each
Mortgage Loan:


(a) The original Mortgage Note endorsed, “Pay to the order of
______________________, without recourse” and signed in the name of the Seller
by an authorized officer. Such signature may be an original signature or a
facsimile signature of such officer. If the Mortgage Loan was acquired by the
Seller in a merger, the endorsement must be by “GreenPoint Mortgage Funding,
Inc., successor by merger to [name of predecessor]”; and if the Mortgage Loan
was acquired or originated by the Seller while doing business under another
name, the endorsement must be by “GreenPoint Mortgage Funding, Inc., formerly
known as [previous name]”. The Mortgage Note shall include all intervening
endorsements showing a complete chain of title from the originator to the
Seller.


(b) The original Mortgage, or a copy of the Mortgage with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, a copy of the original Mortgage together with a
certificate of a duly authorized representative of the Seller (which certificate
may consist of stamped text appearing on such copy of the Mortgage), the closing
attorney or an officer of the title insurer which issued the related title
insurance policy, certifying that the copy is a true copy of the original of the
Mortgage which has been transmitted for recording in the appropriate recording
office of the jurisdiction in which the Mortgaged Property is located.


-12-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(c) Unless the Mortgage Loan is registered on the MERS System, the original
Assignment of Mortgage, assigned to ______________________, but otherwise in
form and substance acceptable for recording and sent for recording; provided,
however, that certain recording information will not be available if, as of the
Funding Date, the Seller has not received the related Mortgage from the
appropriate recording office. If the Mortgage Loan was acquired by the Seller in
a merger, the assignment must be by “GreenPoint Mortgage Funding, Inc.,
successor by merger to [name of predecessor]”; and if the Mortgage Loan was
acquired or originated by the Seller while doing business under another name,
the assignment must be by “GreenPoint Mortgage Funding, Inc., formerly known as
[previous name]”.


(d) Originals or certified true copies from the appropriate recording offices of
all assumption and modification agree-ments, if any or if the original has not
yet been returned from the recording office, a copy of such original certified
by the Seller.


(e) Originals, or certified true copies from the appropriate recording offices,
of any intervening assignments of the Mort-gage with evidence of recording
thereon, or, if the original intervening assignment has not yet been returned
from the recording office, a certified copy of such assignment.


The Custodian has certified its receipt of each such document as evidenced by
its Initial Certification in the form annexed to the Custodial Agreement.


Section 2.04 Conditions Precedent to Closing.


Each purchase of Mortgage Loans hereunder shall be subject to each of the
following conditions:


(a) All of the representations and warranties of the Seller and of the Purchaser
under this Agreement shall be true and correct as of the Funding Date, and no
event shall have occurred which, with notice or the passage of time, would
constitute an Event of Default under this Agreement;


(b) The Purchaser shall have received, or the Purchaser’s attorneys shall have
received in escrow, all documents as specified herein, in such forms as are
agreed upon and acceptable to the Purchaser, duly executed by all signatories
other than the Purchaser as required pursuant to the respective terms thereof;


(c) All other terms and conditions of this Agreement shall have been complied
with.


Subject to the foregoing conditions, the Purchaser shall pay to the Seller on
each Funding Date the applicable Purchase Price as provided herein.


Section 2.05 First Payment Default; Early Full Principal Prepayment.


-13-

--------------------------------------------------------------------------------


Exhibit 10.10
 
In the event any Mortgage Loan purchased hereunder goes into default because the
first Monthly Payment due thereon becomes delinquent and remains delinquent for
a period of 30 days, the Seller will repurchase such Mortgage Loan at the
Purchase Price or substitute in its place a Qualified Substitute Mortgage Loan
or Loans pursuant to the provisions of Section 3.03.


In the event any Mortgage Loan purchased hereunder becomes the subject of a Full
Principal Prepayment within 90 days after the related Funding Date, the Seller
will remit to the Purchaser no later than the last Business Day of the month
following the month in which such Full Principal Prepayment occurred, an amount
equal to (a) the difference between the Purchase Price Percentage for such
Mortgage Loan and 100%, times (b) the principal balance of such Mortgage Loan on
the date of the Full Principal Prepayment.


In the event that a mortgage loan, acquired by the Purchaser for a Purchase
Price greater than 101.00%, pays off within the first 12 months from the Funding
Date, the Seller shall reimburse the Purchaser the full premium paid for the
loan.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLER;
REPURCHASE AND SUBSTITUTION;
REVIEW OF MORTGAGE LOANS


Section 3.01 Representations and Warranties of the Seller.


The Seller represents, warrants and covenants to the Purchaser, as of the
Funding Date or as of such other date specified below, that:


(i) The Seller is a validly existing corporation in good standing under the laws
of the State of New York and is qualified to transact business in, is in good
standing under the laws of, and possesses all licenses necessary for the conduct
of its business in, each state in which any Mortgaged Property is located or is
otherwise exempt or not required under applicable law to effect such
qualification or license and no demand for such qualification or license has
been made upon the Seller by any such state, and in any event the Seller is in
compliance with the laws of each such State to the extent necessary to ensure
the enforceability of each Mortgage Loan;


(ii) The Seller has full power and authority to hold each Mortgage Loan, to sell
each Mortgage Loan pursuant to this Agreement and to execute, deliver and
perform, and to enter into and consummate all transactions contemplated by this
Agreement and to conduct its business as presently conducted, has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement and each Assignment of Mortgage to the
Purchaser constitutes a legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms subject to bankruptcy laws
and other similar laws of general application affecting rights of creditors and
subject to the application of the rules of equity, including those respecting
the availability of specific performance;


(iii) None of the execution and delivery of this Agreement, the origination of
the Mortgage Loans by the Seller, the sale of the Mortgage Loans to the
Purchaser, the consummation of the transactions contemplated hereby, or the
fulfillment of or compliance with the terms and conditions of this Agreement
will conflict with any of the terms, conditions or provisions of the Seller's
articles of incorporation or by-laws or materially conflict with or result in a
material breach of any of the terms, conditions or provisions of any legal
restriction or any agreement or instrument to which the Seller is now a party or
by which it is bound, or constitute a default or result in an acceleration under
any of the foregoing, or result in the material violation of any law, rule,
regulation, order, judgment or decree to which the Seller or its property is
subject;
 
-14-

--------------------------------------------------------------------------------


Exhibit 10.10

(iv) There is no litigation pending or to the best of Seller’s knowledge
threatened with respect to the Seller which is reasonably likely to have a
material adverse effect on the sale of the related Mortgage Loans, the
execution, delivery or enforceability of this Agreement, or which is reasonably
likely to have a material adverse effect on the financial condition of the
Seller;


(v) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Seller of or compliance by the Seller with this Agreement, the sale of the
Mortgage Loans or the consummation of the transactions contemplated by this
Agreement except for consents, approvals, authorizations and orders which have
been obtained;


(vi) The consummation of the transactions contemplated by this Agreement is in
the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to
this Agreement are not subject to bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction;


(vii) Neither this Agreement nor any statement, report or other agreement,
document or instrument furnished or to be furnished by the Seller pursuant to
this Agreement contains or will contain any materially untrue statement of facts
or omits or will omit to state a fact necessary to make the statements contained
therein not misleading; and


Section 3.02 Representations and Warranties as to Individual Mortgage Loans.


The Seller hereby represents and warrants to the Purchaser, as to each Mortgage
Loan as of the Funding Date or such other date as may be specified below, that:


(i) The information set forth in the Mortgage Loan Schedule is true, complete
and correct in all material respects as of the Cut-Off Date;


(ii) The Mortgage creates a first lien on or a first priority ownership interest
in real property securing the related Mortgage Note, free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;


-15-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(iii) The Mortgage Loan has not been delinquent thirty (30) days or more at any
time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;


(iv) There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;


(v) The terms of the Mortgage Note of the related Mortgagor and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments which have been recorded to the extent any such recordation
is required by applicable law or is necessary to protect the interests of the
Purchaser, and which have been approved by the title insurer and the primary
mortgage insurer, as applicable, and copies of which written instruments are
included in the Mortgage File. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof except in connection with an assumption
agreement, which assumption agreement is part of the Mortgage File and the terms
of which are reflected on the Mortgage Loan Schedule;


(vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;


(vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid. If the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as having special flood hazards under the Flood Disaster
Protection Act of 1973, as amended, such Mortgaged Property is covered by flood
insurance by a generally acceptable insurer in an amount not less than the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor's cost and expense,
and on the Mortgagor's failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor's cost and expense and to seek
reimbursement therefor from the Mortgagor;


-16-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(viii) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects;


(ix) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such satisfaction, release, cancellation, subordination or
rescission;


(x) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency and
other laws of general application affecting the rights of creditors, and the
Seller has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The proceeds of the Mortgage Note
have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with;


(xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;


(xii) The Mortgage Loan is covered by an ALTA lender's title insurance policy or
other generally acceptable form of policy of insurance, with all necessary
endorsements, issued by a title insurer qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender's title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller's interest therein does not require the consent of or notification to
the insurer and such lender's title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender's
title insurance policy, and no prior holder of the related Mortgage has done, by
act or omission, anything which would impair the coverage of such lender's title
insurance policy;


(xiii) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and, to the Seller’s knowledge,
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration;


-17-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(xiv) To the best of the Seller’s knowledge, there are no mechanics, or similar
liens or claims which have been filed for work, labor or material affecting the
related Mortgaged Property which are or may be liens prior to or equal to the
lien of the related Mortgage;


(xv) All improvements subject to the Mortgage lie wholly within the boundaries
and building restriction lines of the Mortgaged Property (and wholly within the
project with respect to a condominium unit) and no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in clause (xii) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;


(xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller's underwriting
standards attached here as Exhibit G. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac;


(xvii) The Mortgage Loan contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount if the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 40 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;


(xviii) The Mortgaged Property at origination of the Mortgage Loan was and, to
the Seller’s knowledge, currently is free of damage and waste and at origination
of the Mortgage Loan there was, and, to the Seller’s knowledge, there currently
is, no proceeding pending for the total or partial condemnation thereof;


(xix) The related Mortgage contains enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (1) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (2) otherwise by judicial foreclosure;


(xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under the deed of trust,
except in connection with a trustees sale or attempted sale after default by the
Mortgagor;


(xxi) If required by the applicable processing style, the Mortgage File contains
an appraisal of the related Mortgaged Property made and signed prior to the
final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;


-18-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;


(xxiii) To the best of the Seller’s knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor's credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;


(xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling.


(xxv) The ratio of the original outstanding principal amount of the Mortgage
Loan to the lesser of the appraised value (or stated value if an appraisal was
not a requirement of the applicable processing style) of the Mortgaged Property
at origination or the purchase price of the Mortgaged Property securing each
Mortgage Loan (the “Loan-to-Value Ratio”) is not in excess of 95.00%. The
original Loan-to-Value Ratio of each Mortgage Loan either was not more than
95.00% or the excess over 80.00% is insured as to payment defaults by a Primary
Mortgage Insurance Policy issued by a primary mortgage insurer acceptable to
Fannie Mae or Freddie Mac;


(xxvi) The Seller is either, and each Mortgage Loan was originated by, a savings
and loan association, savings bank, commercial bank, credit union, insurance
company or similar institution which is supervised and examined by a federal or
State authority, or by a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Section 203 and 211 of the National Housing Act;


(xxvii) The origination, collection and servicing practices with respect to each
Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note; and


-19-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(xxviii) No fraud or misrepresentation of a material fact with respect to the
origination of a Mortgage Loan has taken place on the part of the Seller.


(xxix) No Mortgage Loan contains a provision whereby the related Mortgagor can
convert the related Mortgage Loan to a fixed rate instrument.


Section 3.03 Repurchase and Substitution.


The representations and warranties set forth in Sections 3.01 and 3.02 shall
survive the sale of the Mortgage Loans and shall inure to the benefit of the
Purchaser, notwithstand-ing any restrictive or qualified endorsement on any
Mortgage Note or Assignment of Mortgage or the examination of any Mortgage File.
Upon discovery by either the Seller or an Purchaser of a breach of any of the
representations and warranties set forth in Sections 3.01 and 3.02
(notwithstanding the Seller’s lack of knowledge of such representation and
warranty), which breach materially and adversely affects the value of the
Mortgage Loans or the interest of the Purchaser (or which materially and
adversely affects the interest of the Purchaser in the related Mortgage Loan in
the case of a repre-sentation and warranty relating to a particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other. Within 90 days of the earlier of either discovery by or notice to the
Seller of any such breach, the Seller shall use its best efforts to promptly
cure such breach in all material respects and, if such breach cannot be cured
during such 90 day period, the Seller shall, at the Purchaser's option,
repurchase such Mortgage Loan at the Repurchase Price. If any such breach shall
involve any represent-ation or warranty set forth in Section 3.01, and such
breach cannot be cured within 90 days of the earlier of either discovery by or
notice to the Seller of such breach, all the Mortgage Loans shall, at the
Purchaser's option, be repurchased by the Seller at the Repurchase Price;
provided, however, that in the event of a breach of representation and warranty
set forth in Section 3.01 that relates to less than all of the Mortgage Loans,
the Seller shall repurchase only the Mortgage Loans to which such breach
relates. However, the Seller may, at its option, replace a Mortgage Loan as to
which a breach of representation of warranty has occurred as described in the
foregoing sentences of this Section 3.03 and substi-tute in its place with a
Qualified Substitute Mortgage Loan or Loans, provided, however, that any such
substitution shall be effected not later than 120 days after the Funding Date.
Any repurchase of a Mortgage Loan or Loans pursuant to the foregoing provisions
of this Section 3.03 shall be accomplished by deposit in the Custodial Account
of the amount of the Repurchase Price (after deducting therefrom any amounts
received in respect of such repurchased Mortgage Loan or Loans and being held in
the Custodi-al Account for future distribution).


The Seller shall effect any substitution of a Qualified Substitute Mortgage Loan
by delivering to the Custodian the documents as are required to be delivered by
Section 2.03, with the Mortgage Note endorsed as required by Section 2.03. No
substitution will be made in any calendar month after the Determination Date
occurring in such month. The Seller shall deposit in the Custodial Account the
Monthly Payment less the Servicing Fee due on such Qualified Substitute Mortgage
Loan or Loans in the month following the date of such substitution. Monthly
Payments due with respect to Qualified Substitute Mortgage Loans in the month of
substitution will be retained by the Seller. For the month of substitution,
distributions to the Purchaser will include the Monthly Payment due on such
Deleted Mortgage Loan in the month of substitution, and the Seller shall
thereafter be entitled to retain all amounts subsequently received by the Seller
in respect of such Deleted Mortgage Loan. The Seller shall give written notice
to the Purchaser that such substitution has taken place and shall amend the
Mortgage Loan Schedule to reflect the removal of such Deleted Mortgage Loan from
the terms of this Agreement and the substitu-tion of the Qualified Substitute
Mortgage Loan. Upon such substitution, such Qualified Substitute Mortgage Loan
or Loans shall be subject to the terms of this Agreement in all respects, and
the Seller shall be deemed to have made with respect to such Qualified
Substitute Mortgage Loan or Loans, as of the date of substitu-tion, the
covenants, representations and warranties set forth in Sections 3.01 and 3.02,
except to the extent a representation contained in Section 3.02 relates to an
expressly specified percentage of the Mortgage Loans.


-20-

--------------------------------------------------------------------------------


Exhibit 10.10
 
For any month in which the Seller substitutes one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Seller will determine
the amount (if any) by which the aggregate principal balance of all such
Qualified Substitute Mortgage Loans as of the date of substitution is less than
the aggregate Assumed Principal Balance of all such Deleted Mortgage Loans
(after application of scheduled principal payments due in the month of
substitution). The amount of such shortfall shall be distributed by the Seller
in the month of substitution pursuant to Section 5.01. Accordingly, on the date
of such substitution, the Seller will deposit from its own funds into the
Custodial Account an amount equal to the amount of such shortfall.


Indemnification. In addition to its repurchase and substitution obligations,
Seller shall indemnify Purchaser and hold it harmless against any losses,
damages, penalties, fines, forfeitutes, reasonable and necessary legal fees and
related costs, judgments, and other costs and expenses resulting from any claim,
demand, defense or assertion based on or grounded upon, or resulting from a
breach of Seller’s representations and warranties contained in Sections 3.01 and
3.02 that materially and adversely affects the value of one or more of the
Mortgage Loans. The obligations of Seller set forth in this Section 3.03 to
cure, substitute for or repurchase a defective Mortgage Loan and to indemnify
Purchaser as provided in this Section 3.03 constitute the sole remedies of
Purchaser with respect to a breach of the foregoing representations and
warranties.


ARTICLE IV


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 4.01 Seller to Act as Servicer.


The Seller, as independent contract servicer, shall service and administer the
Mortgage Loans for the benefit of the Purchaser in accordance with the terms of
this Agreement and in conformity with Customary Servicing Procedures. In
performing its obligations hereunder, the Seller shall exercise no less than the
same care that it customarily employs and exercises in servicing and
administering mortgage loans for its own account, but shall perform such
obligations without regard to the Seller's obligation to make Servicing Advances
or P&I Advances, or to the Seller's right to receive compensation for its
services hereunder.


Subject to the above-described servicing standards, the specific requirements
and prohibitions of this Agreement and the respective Mortgage Loans, and the
provisions of any Primary Insurance Policy and applicable law, the Seller shall
have full power and authority, acting alone, to do any and all things in
connection with such servicing and administration which the Seller may deem
necessary or desirable. Without limiting the generality of the foregoing, the
Seller shall, and is hereby authorized and empowered to (i) execute and deliver
on behalf of itself and the Purchaser, any and all instruments of satisfaction
or cancellation, or of partial or full release, discharge and all other
comparable instruments, with respect to the Mortgage Loan and with respect to
the Mortgaged Property and (ii) waive, modify or vary any term of any Mortgage
Loan or consent to the postponement of strict compliance with any such term or
in any manner grant indulgence to the related Mortgagor if in the Seller's
reasonable and prudent determination such waiver, modification, postponement or
indulgence is not materially adverse to the interests of the Purchaser and is
not prohibited by a Primary Insurance Policy; provided, however, that the Seller
may not, unless it has obtained the consent of the Purchaser, (a) permit any
modification with respect to any Mortgage Loan that would vary the Mortgage
Interest Rate, defer or forgive the payment of interest or of any principal,
reduce the outstanding principal amount (other than as a result of its actual
receipt of payment of principal on) or extend the final maturity date of such
Mortgage Loan, (b) with respect to any Mortgage Loan for which any payment due
remains delinquent for a period of 90 days or more, make any other
modifications, or (c) accept substitute or additional collateral, or release any
collateral, for a Mortgage Loan. If, with the consent of the Purchaser, the
Seller permits the deferral of interest or principal payments on any Mortgage
Loan, the Seller shall include in each remittance for any month in which any
such principal or interest payment has been deferred an amount equal to the
amount that the Seller would have been required to advance pursuant to Section
5.03 if such deferred amounts had been delinquent, and shall be entitled to
reimbursement for such advances only to the same extent as for P&I Advances made
pursuant to Section 5.03. If reasonably required by the Seller, the Purchaser
shall furnish the Seller with any powers of attorney and other documents
necessary or appropriate to enable the Seller to carry out its servicing and
administrative duties under this Agreement.


-21-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 4.02 Liquidation of Mortgage Loans; Servicing Advances and Foreclo-sure.


If any payment due under any Mortgage Loan and not postponed pursuant to Section
4.01 is not paid when the same becomes due and payable, or if the Mortgagor
fails to perform any other covenant or obligation under the Mortgage Loan and
such failure continues beyond any applicable grace period, the Seller shall take
such action as it shall deem to be in the best interests of the Purchaser. If
any payment due under any Mortgage Loan and not postponed pursuant to Section
4.01 remains delinquent for a period of 90 days or more, the Seller shall (a)
act in the best interests of the Purchaser, and such action may include the
commencement of foreclosure proceedings or the sale of such Mortgage Loan, (b)
if the Seller commences foreclosure proceedings, notify the Purchaser thereof on
the monthly remittance report delivered pursuant to Section 5.02 on the first
Remittance Date following such commencement and (c) respond to reasonable
inquiries of the Purchaser with respect to the Mortgage Loan or related REO
Property. Notwithstanding the foregoing, the Seller may not sell a delinquent
Mortgage Loan unless it has obtained the consent of the Purchaser. The Purchaser
may instruct the Seller to commence foreclosure proceedings on any Mortgage Loan
for which any payment remains delinquent for a period of 120 days or more. If
the Seller has commenced foreclosure proceedings, it shall promptly notify the
Purchaser and thereafter periodically advise the Purchaser of the status of the
foreclosure proceedings and follow the Purchaser's instructions in connection
therewith.


-22-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Whether in connection with the foreclosure of a Mortgage Loan or otherwise, the
Seller shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Seller is not required to make a Servicing
Advance unless the Seller determines in the exercise of its good faith
reasonable judgment that such Servicing Advance would ultimately be recoverable
from REO Dispositions, Insurance Proceeds or Condemnation Proceeds (with respect
to each of which the Seller shall have the priority described in Section 4.05
for purposes of withdrawals from the Custodial Account). In the event that any
Servicing Advance or any commitment to pay Servicing Advances in connection with
any Mortgage Loan exceeds $5,000 in the aggregate, the Seller shall secure the
written approval of the Purchaser.


Section 4.03 Collection of Mortgage Loan Payments.


Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Seller will proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable, and will take special
care in ascertaining and estimating annual taxes, assessments, fire and hazard
insurance premiums, mortgage insurance premiums, and all other charges that, as
provided in any Mortgage, will become due and payable in order that the
installments payable by the Mort-gagors will be sufficient to pay such charges
as and when they become due and payable.


Section 4.04 Establishment of Custodial Account; Deposits in Custodial Account.


The Seller shall segregate and hold all funds collec-ted and received pur-suant
to each Mortgage Loan and REO Property separate and apart from any of its own
funds and general assets and shall establish and maintain one or more Custodial
Accounts (collec-tively, the “Custodial Account”), in the form of non-interest
bearing time deposit or demand accounts. The Custodial Account shall be
established with an Eligible Depository Institution. The creation of any
Custodial Account shall be evidenced by a letter agree-ment substantially in the
form of Exhibit B hereto. A copy of such certifi-ca-tion or letter agreement
shall be furnished to any Purchaser upon request.


The Seller shall deposit in a mortgage clearing account on a daily basis and in
the Custodial Account no later than the second Business Day thereafter and
retain therein:


(i) all scheduled payments due after the Cutoff Date on account of principal,
includ-ing Principal Prepayments collected after the Cutoff Date, on the
Mortgage Loans;


(ii) all payments on account of interest on the Mortgage Loans (minus the
portion of any such payment which is allocable to the period prior to the Cutoff
Date) adjusted to the Mortgage Loan Remittance Rate;


(iii) all Liquidation Proceeds;


(iv) all Insurance Proceeds, including amounts required to be deposited pursuant
to Section 4.10 and Section 4.11, other than proceeds to be held in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
released to the Mortgagor in accordance with Custom-ary Servicing Procedures,
the Mortgage Loan documents or applicable law;


-23-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(v) all Condemnation Proceeds with respect to any Mort-gaged Property which are
not released to the Mortgagor in accor-dance with Customary Servicing
Procedures, the Mortgage Loan documents or applicable law;


(vi) any amounts payable in connection with the repurchase of any Mortgage Loan
pursuant to Section 3.03 and all amounts required to be deposited by the Seller
in connection with shortfalls in principal amount of Qualified Substitute
Mortgage Loans pursuant to Section 3.03 or;


(vii) any amount required to be deposited in the Custodial Account pursuant to
Section 5.04; and


(viii) any amount required to be deposited in the Custodial Account pursuant to
Sections 4.01, 4.14, 5.01, 5.03 and 6.02.


The foregoing requirements for deposit in the Custodial Account shall be
exclusive. Without limiting the generality of the foregoing, payments in the
nature of late payment charges, fees for special services provided to a
Mortgagor and assumption fees need not be deposited by the Seller in the
Custodial Account.


The Seller may invest the funds in the Custodial Account in Eligible Investments
designated in the name of the Seller for the benefit of the Purchaser, which
shall mature not later than the Business Day next preceding the Remittance Date
next following the date of such investment (except that (i) any investment in
the institution with which the Custodial Account is maintained may mature on
such Remittance Date and (ii) any other investment may mature on such Remittance
Date if the Seller shall advance funds on such Remittance Date, pending receipt
thereof to the extent necessary to make distributions to the Purchaser) and
shall not be sold or disposed of prior to maturity. Notwithstanding anything to
the contrary herein and above, all income and gain realized from any such
investment shall be for the benefit of the Seller and shall be subject to its
withdrawal or order from time to time. The amount of any losses incurred in
respect of any such investments shall be deposited in the Custodial Account by
the Seller out of its own funds immediately as realized.
 
Section 4.05 Withdrawals From the Custodial Account.


The Seller shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:


(i) to make payments to the Purchaser in the amounts and in the manner provided
for in Section 5.01;


(ii) to reimburse itself for P&I Advances, the Seller's right to reimburse
itself pursuant to this subclause (ii) being limited to amounts received on the
related Mortgage Loan that represent payments of principal and/or interest
respecting which any such P&I Advance was made;


-24-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(iii) to reimburse itself first for unreimbursed Servic-ing Advances, second for
unreimbursed P&I Advances, and third for any unpaid Servicing Fees, the Seller's
right to reimburse itself pursuant to this subclause (iii) with respect to any
Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, REO Disposition Proceeds and such other amounts as
may be collected by the Seller from the Mortgagor or otherwise relating to the
Mortgage Loan, it being understood that, in the case of any such reim-bursement,
the Seller's right thereto shall be prior to the rights of the Purchaser unless
the Seller is required to repurchase a Mortgage Loan pursuant to Section 3.03,
in which case the Seller's right to such reimbursement shall be subse-quent to
the payment to the Purchaser of the Repurchase Price pursuant to Section 3.03
and all other amounts required to be paid to the Purchaser with respect to such
Mortgage Loan;


(iv) to reimburse itself for unreimbursed Servicing Advances and advances of
Seller funds made pursuant to Section 5.03 to the extent that such amounts are
nonrecoverable by the Seller pursuant to subclause (iii) above, provided that
the Mortgage Loan for which such advances were made is not required to be
repurchased by the Seller pursuant to Section 3.03, in which case the Seller's
right to such reimbursement shall be subsequent to the payment to the Purchaser
of the Repurchase Price pursuant to Section 3.03 and all other amounts required
to be paid to the Purchaser with respect to such Mortgage Loan, and to reimburse
itself for such amounts to the extent that such amounts are nonrecover-able from
the disposition of REO Property pursuant to Section 4.14 hereof;


(v) to reimburse itself for expenses incurred by and reimbursable to it pursuant
to Section 8.01;


(vi) to pay itself with respect to each Mortgage Loan repurchased pursuant to
Section 3.03 all amounts collected in respect of such Mortgage Loan and
remaining on deposit in the Custodial Account as of the date on which the
related Repurchase Price is deposited into the Custodial Account (other than the
amount of such Repurchase Price);


(vii) to pay itself with respect to each Mortgage Loan servicing compensation
pursuant to Section 6.03;


(viii) to reimburse itself for any Nonrecoverable Advance or Advances; and


(ix) to clear and terminate the Custodial Account upon the termination of this
Agreement.


On each Remittance Date, the Seller shall withdraw all funds from the Custodial
Account except for those amounts which, pursuant to Section 5.01(a)(iv) and (v),
the Seller is not obligated to remit on such Remittance Date. The Seller may use
such with-drawn funds only for the purposes described in this Section 4.05.


Section 4.06 Establishment of Escrow Account; Deposits in Escrow Account.


-25-

--------------------------------------------------------------------------------


Exhibit 10.10
 
The Seller shall segregate and hold all funds collec-ted and received pur-suant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts (collectively, the “Escrow Account”), in the form of
non-interest bearing time deposit or demand accounts. The Escrow Account shall
be established with an Eligible Depository Institution. The creation of any
Escrow Account shall be evidenced by a letter agreement substantially in the
form of Exhibit C hereto. Upon request, the Seller shall provide the Purchaser
with a copy of a letter agreement evidencing the establishment of each Escrow
Account. Notwithstanding the foregoing, the Seller may deposit in the Escrow
Account amounts constituting escrow payments relating to mortgage loans not
subject to this Agreement, provided, however, that all Escrow Payments in the
Escrow Account are insured in a manner which shall provide the maximum available
insurance by the FDIC thereon.


The Seller shall deposit in a mortgage clearing account on a daily basis and no
later than the second Business Day thereafter in the Escrow Account and retain
therein: (i) all Escrow Payments held or collec-ted on account of the Mortgage
Loans, for the purpose of effect-ing timely payment of any such items as
required under the terms of this Agreement, (ii) all Insurance Proceeds that are
to be applied to the restoration or repair of any Mortgaged Property and (iii)
all revenues received with respect to the management, conservation, protection
and operation of the REO Properties pursuant to Section 4.14. The Seller shall
make withdrawals therefrom only to effect such payments as are required under
this Agreement, and for such other purposes as shall be set forth in or in
accordance with Section 4.07. The Seller shall pay to the Mortgagor interest on
escrowed funds to the extent required by law notwithstanding that the Escrow
Account is non-interest bearing.


Section 4.07 Withdrawals From Escrow Account.


Withdrawals from the Escrow Account may be made by the Seller only (a) to effect
timely payments of taxes, assessments, Primary Insurance Policy pre-miums, fire
and hazard insurance premiums or other items consti-tuting Escrow Payments for
the related Mortgage, (b) to reimburse the Seller for any Servicing Advance made
by Seller pursuant to Section 4.08 hereof with respect to a related Mortgage
Loan, but only from amounts received on the related Mortgage Loan which
represent late payments or collec-tions of Escrow Payments there-under, (c) to
refund to any Mort-gagor any funds found to be in excess of the amounts required
under the terms of the related Mortgage Loan, (d) upon default of a Mortgagor or
in accordance with the terms of the related Mortgage Loan and if permitted by
applicable law, for transfer to the Custodial Account of such amounts as are to
be applied to the indebtedness of a Mortgage Loan in accordance with the terms
thereof, (e) for application to restoration or repair of the Mortgaged Property,
(f) to deposit into the Custodial Account the funds required to be deposited
therein pursuant to Section 4.14, (g) to pay to itself amounts to which it is
entitled pursuant to Section 4.14, (h) to withdraw any Escrow Payments related
to a Mortgage Loan repurchased by the Seller pursuant to Section 3.03, or (i) to
clear and terminate the Escrow Account upon the termina-tion of this Agreement.


Section 4.08 Payment of Taxes, Insurance and Other Charges.


With respect to each Mortgage Loan, the Seller shall maintain accurate records
reflecting the status of taxes, assessments, and other charges for which an
escrow is maintained and the status of Primary Insurance Policy premiums and
fire and hazard insurance coverage and shall obtain, from time to time, all
bills for the payment of such charges (including renewal premiums) and shall
effect payment thereof employing for such purpose deposits of the Mortgagor in
the Escrow Account which shall have been estimated and accumulated by the Seller
in amounts sufficient for such purposes, as allowed under the terms of the
Mortgage or applicable law. To the extent that a Mortgage does not provide for
Escrow Payments, or the Seller has waived the escrow of Escrow Payments or the
Seller is prohibited by applicable state law from requiring the escrow of Escrow
Payments, the Seller shall determine that any such payments are made by the
Mortgagor. The Seller assumes full responsibility for the timely payment of all
such bills and shall effect timely payments of all such bills irrespective of
each Mortgagor's faithful performance in the payment of same or the making of
the Escrow Payments and shall make advances from its own funds to effect such
payments.
 
-26-

--------------------------------------------------------------------------------


Exhibit 10.10


Section 4.09 Transfer of Accounts.


The Seller may from time to time transfer the Custodial Account and the Escrow
Account to any other Eligible Depository Institution. The Seller shall notify
the Purchaser within 14 days of any such transfer under this Section 4.09.


Section 4.10 Maintenance of Hazard Insurance.


The Seller shall cause to be maintained for each Mortgage Loan, fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located, in an amount which is, subject to applicable law, at least
equal to the lesser of (i) the maximum insurable value of the improvements
securing the related Mortgage Loan and (ii) the greater of (a) the outstanding
principal balance of the Mortgage Loan and (b) the minimum amount necessary to
prevent the Mortgagor and/or the mortgagee from becoming a co-insurer. If the
Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) the Seller will cause to be maintained
a flood insurance policy meeting the requirements of the current guide-lines of
the Federal Insurance Administration with a gener-ally acceptable insurance
carrier, in an amount representing coverage not less than the least of (i) the
out-standing principal balance of the Mortgage Loan, (ii) the full insurable
value of the Mortgaged Property, or (iii) the maximum amount of insurance
available under the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, each as amended. The Seller shall also maintain on any
REO Property, fire and hazard insurance with extended coverage in an amount
which is at least equal to the maximum insurable value of the improvements which
are a part of such property, liability insur-ance and, to the extent required
and available under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, each as amended, flood insurance in an amount
required above. Any amounts collected by the Seller under any such policies
(other than amounts to be depos-ited in the Escrow Account and applied to the
restoration or repair of the related Mortgaged Property, REO Property, or
released to the Mortgagor in accordance with Customary Servicing Procedures or
in accordance with the terms of the Mortgage Loan or applicable law) shall be
depos-ited in the Custodial Account, subject to with-drawal pursuant to Section
4.05. It is understood and agreed that no earthquake or other additional
insurance need be required by the Seller of any Mortgagor or maintained on
property acquired in respect of a Mortgage Loan, other than pursuant to such
appli-cable laws and regulations as shall at any time be in force and as shall
require such additional insurance. All policies required hereunder shall be
endorsed with standard mortgagee clauses with loss payable to the Seller, its
successors and its assigns, or, upon request of the Purchaser, to the Purchaser,
and shall provide for at least 30 days prior written notice to the Seller of any
cancellation thereof. The Seller shall not accept or obtain any such insur-ance
policy from an insur-ance company that does not at that time maintain a General
Policy Rating of B-III or better in Best's Key Rating Guide, or that is not
licensed to do business in the State wherein the related Mortgaged Property is
located.


-27-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 4.11 Maintenance of Blanket Insurance Policy.


If the Seller shall obtain and maintain a blanket insurance policy that is
issued by an insurer generally acceptable to Fannie Mae and Freddie Mac and that
insures against hazard losses on all of the Mortgage Loans, then, to the extent
such policy provides coverage in an amount equal to the coverage required
pursuant to Section 4.10 and otherwise complies with all other requirements of
Section 4.10, the Seller shall be deemed to have satisfied its obligations as
set forth in Section 4.10. Such policy may contain a clause providing for a
reasonable deductible, in which case the Seller shall, if there shall not have
been maintained on the related Mortgaged Property a policy complying with
Section 4.10, and if there shall have been a loss that would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause.


Section 4.12 Maintenance of Mortgage Impairment Insurance Policy.


The Seller may satisfy its obligations under Section 4.10 and 4.11 pertaining to
physical storage of insurance policies and general policy rating requirements by
maintaining a mortgage impairment or other form of blanket policy that will
protect the Seller and/or investor in the event of uninsured loss, insolvency of
an insurance carrier or any other loss normally to be covered by a mortgage
impairment policy. It is agreed that any expense incurred by the Seller in
maintaining any such insurance shall be borne by the Seller. This shall be
deemed to include any loss or any expense as a result of a deductible clause in
such a policy.


Section 4.13 Fidelity Bond; Errors and Omissions Insurance.


The Seller at its own expense shall maintain with responsible companies
throughout the term of this Agreement a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage on all officers, employees and
other individuals acting on behalf of the Seller in connection with its
activities under this Agreement. The amount of coverage shall be at least equal
to the coverage that would be required of the Seller by Fannie Mae or Freddie
Mac, if the Seller were servicing the Mortgage Loans for Fannie Mae or Freddie
Mac, and such policy shall be issued by a company that is acceptable to Fannie
Mae or Freddie Mac. The Fidelity Bond and errors and omissions insurance shall
be in the form of the Mortgage Banker's Blanket Bond and shall protect and
insure the Seller against losses caused by such individuals, including losses
from forgery, theft, embezzlement, fraud, errors and omissions and negligent
acts of such individuals. Such Fidelity Bond shall also protect and insure the
Seller against losses in connection with the failure to maintain any insurance
policies required pursuant to this Agreement and the release or satis-faction of
a Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No provision of this Section 4.13 requiring such fidelity bond
and errors and omis-sions insurance shall diminish or relieve the Seller from
its duties and obligations as set forth in this Agreement.


-28-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 4.14 Title, Management and Disposition of REO Property.


If title to a Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure, the deed or certificate of sale shall be taken in the name of
the Seller or its nominee, in either case as nominee, for the benefit of the
Purchaser on the date of acquisition of title (the “REO Purchaser”). In the
event the Seller is not authorized or permitted to hold title to real property
in the state in which the REO Property is located, or would be adversely
affected under the “doing business” or tax laws of such state by so holding
title, the deed or certificate of sale shall be taken in the name of such Person
or Persons as shall be consistent with an opinion of counsel obtained by the
Seller, at expense of the REO Purchaser, from an attorney duly licensed to
practice law in the state where the REO Property is located. The Person or
Persons holding such title other than the REO Purchaser shall acknowledge in
writing that such title is being held as nominee for the REO Purchaser.


The Seller, either itself or through an agent selected by the Seller, shall
manage, conserve, protect and operate each REO Property for the REO Purchaser
solely for the purpose of its prompt disposition and sale, and in same manner
that it would be required to manage, conserve, protect and operate foreclosed
property for its own account (subject to the condition described in the second
paragraph of Section 4.02). The Seller shall attempt to sell the same (and may
temporarily rent the same) on such terms and conditions as the Seller deems to
be in the best interest of the REO Purchaser.


The Seller shall cause to be deposited in the Escrow Account, on a daily basis
upon receipt thereof, all revenues received with respect to the conservation and
disposition of the related REO Property and shall withdraw therefrom funds
necessary for the proper opera-tion, management and maintenance of the related
REO Property, including the cost of maintaining any hazard insurance pursuant to
Section 4.10 hereof and the fees of any managing agent acting on behalf of the
Seller. Any disbursement in excess of $5,000 shall be made only with the written
approval of the REO Purchaser. For purposes of the preceding sentence, any
approval given by the Purchaser shall constitute approval by the REO Purchaser.
On or before each Determination Date, the Seller shall withdraw from the Escrow
Account and deposit into the Custodial Account the net income from the REO
Property on deposit in the Escrow Account less any reserves required to be
maintained in the Escrow Account from time to time to satisfy reasonably
anticipated expenses. The Seller shall furnish to the Purchaser on each
Remittance Date, an operating statement for each REO Property covering the
operation of each REO Property for the previous month and the Seller's efforts
in connection with the sale of that REO Property. Such statement shall be
accompanied by such other information as the Purchaser shall reasonably request.


Subject to Section 4.02, each REO Disposition shall be carried out by the Seller
at such price, and upon such terms and conditions, as the Seller deems to be in
the best interests of the REO Purchaser. If upon the acquisition of title to the
Mortgaged Property by foreclosure sale or deed in lieu of foreclosure or
otherwise, there remain outstanding unreimbursed P&I Advances pursuant to
Section 5.03 with respect to the Mortgage Loan or if, upon liquidation as
provided in this Section 4.14, there remain outstanding any unreimbursed
Servicing Advances with respect to the Mortgaged Property or the Mortgage Loan,
the Seller shall be entitled to reimbursement from the proceeds received in
connection with the disposition of the Mortgaged Property, and from the
Custodial Account if such proceeds are insufficient, for any related
unreimbursed Servicing Advances or related unreimbursed P&I Advances pursuant to
Section 5.03. On the Remittance Date immediately following the Principal
Prepayment Period in which REO Disposition Proceeds are received, the net cash
proceeds of such REO Disposition shall be distributed to the REO Purchaser. In
the event that the Seller is billed for expenses related to an REO Property
subsequent to the date on which the net cash proceeds of such REO Disposition
are distributed to the REO Purchaser, the Seller shall pay such expenses and
shall thereupon be entitled to reimburse itself therefor by withdrawing the
amount of such expenses from the Custodial Account.


-29-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 4.15 Adjustments to Mortgage Interest Rate and Monthly Payment.


On each applicable Interest Rate Change Date, the Mortgage Interest Rate shall
be adjusted, in compliance with the requirements of the related Mortgage and
Mortgage Note, to equal the sum of the Current Index plus the Margin (rounded in
accordance with the related Mortgage Note) subject to the applicable Annual
Mortgage Interest Rate Cap and Lifetime Mortgage Interest Rate Cap, if any, as
set forth in the Mortgage Note. The Seller shall execute and deliver the notices
required by each Mortgage and Mortgage Note, Customary Servicing Procedures,
applicable laws and regulations regarding interest rate adjustments.


ARTICLE V


PAYMENTS TO THE PURCHASER


Section 5.01 Distributions.


(a) On each Remittance Date, the Seller shall remit to the Purchaser of record
on the preced-ing Record Date (i) all amounts credited to the Custodial Account
as of the close of business on the preced-ing Determination Date (net of charges
against or withdraw-als from the Custodial Account pursuant to Section
4.05(ii)-(iv), plus (ii) the aggregate amount of P&I Advances, if any, and
payments pursuant to Section 5.03, if any, that the Seller is obligated to make
on such Remittance Date, plus (iii) the aggregate amount of any Prepayment
Interest Shortfall existing as of such Remittance Date, and minus (iv) any
amounts that represent early receipts of Monthly Payments due on a Due Date or
Due Dates subse-quent to the Due Date occurring in the Due Period for such
Remittance Date or Principal Prepayments received during the month of such
Remittance Date (except to the extent that, pursuant to Section 5.03, any funds
described in this clause (iv) are to be remitted to the Purchaser in lieu of P&I
Advances by the Seller out of its own funds).


(b) Each remittance pursuant to this Section 5.01 shall be made by wire transfer
of immediately available funds to, or by other means of transmission or transfer
that causes funds to be immediately available in, the account which shall have
been designated by the Purchaser.


The Seller shall ten days prior to the Remittance Date on which the final
distribution of funds to Purchaser is to be made hereunder, notify each
Purchaser of the pendency of such distribution and such distribution shall be
made to each Purchaser.


Section 5.02 Statements to the Purchaser.


-30-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Not later than the tenth (10th) day of each month, the Seller shall deliver to
the Purchaser a monthly remittance statement in the form of, and providing the
information described in, Exhibit F hereto.


In addition, not more than 60 days after the end of each calendar year, upon
receipt of written request by the Purchaser, the Seller will furnish at any time
during such calendar year, a listing of the principal balances of the Mortgage
Loans outstanding at the end of such calendar year.


The Seller shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority (other than those required to be filed by the Purchaser) or to the
Purchaser pursuant to any applicable law with respect to the Mortgage Loans and
the transactions contemplated hereby.


Section 5.03 P&I Advances by the Seller.


Not later than the close of business on the Business Day preceding each
Remittance Date, the Seller shall from its own funds deposit in the Custodial
Account an amount equal to all Monthly Payments that were due on the related Due
Date and that were delin-quent at the close of business on the related
Determination Date, with the interest adjusted to the respective Mortgage Loan
Remittance Rates; provided, however, that to the extent there are funds on
deposit in the Custodial Account that are not otherwise required to be
distributed to the Purchaser on such Remittance Date, the Seller may remit such
funds in lieu of making advances of its own funds; and further provided that any
such funds held for future distribution and so used shall be appropriately
reflected in the Seller's records and replaced by the Seller by deposit into the
Custodial Account on or before each Remittance Date to the extent that funds on
deposit in the Custodial Account for the related Remittance Date (determined
without regard to P&I Advances required to be made on such Remittance Date)
shall be less than the aggregate amount required to be distributed to the
Purchaser pursuant to Section 5.01 on such related Remittance Date. For purposes
of this Section 5.03, any Monthly Payment or portion thereof deferred pursuant
to Section 4.01 shall be considered delinquent until paid. The Seller's
obligation to make P&I Advances as to any Mortgage Loan shall continue through
the earlier to occur of (a) the repurchase of the Mortgage Loan by the Seller
pursuant to Section 3.03, and (b) the Remittance Date following the ultimate
liquidation of the Mortgage Loan and related REO Property.


Notwithstanding the provisions of this Section 5.03, the Seller shall not be
required to make any advance of principal and interest if, in the good faith
judgment of the Seller, such advance of principal and interest will not
ultimately be recoverable from the related Mortgagor, from Liquidation Proceeds
or otherwise.


Section 5.04 Prepayment Interest Shortfalls.


Not later than the close of business on the Business Day preceding each
Remittance Date, the Seller shall from its own funds deposit in the Custodial
Account an amount equal to the aggregate Prepayment Interest Shortfall, if any,
existing in respect of the related Principal Prepayment Period.


-31-

--------------------------------------------------------------------------------


Exhibit 10.10
 
ARTICLE VI


GENERAL SERVICING PROCEDURE


Section 6.01 Assumption Agreements.


The Seller shall use its best efforts to enforce any “due-on-sale” provision
contained in each Mortgage or Mortgage Note to the extent permitted by law and
provided that such enforcement would not impair any recovery under any related
Primary Insurance Policy. The Seller shall be entitled to retain as additional
servicing compensation any assumption fee collected by the Seller for entering
into an assumption agreement.


Section 6.02 Release of Mortgage Files; Wrongful Satisfaction of Mortgages.


Upon the payment in full of any Mortgage Loan, the Seller will obtain the
portion of the Mortgage File that is in the possession of the Custodian, prepare
and process any required satisfaction or release of the Mortgage and notify the
Purchaser as provided in Section 5.02.


If the Seller satisfies or releases the lien of a Mort-gage without having
obtained payment in full of the indebtedness secured by the Mortgage, the
Seller, upon written demand, shall remit to the Purchaser the then Assumed
Principal Balance of the related Mortgage Loan by deposit thereof in the
Custodial Account. The Seller shall maintain the Fidelity Bond as provided for
in Section 4.13 insuring the Seller against any loss it may sustain with respect
to any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.


Section 6.03 Servicing Compensation.


As compensation for its services hereunder, the Seller shall be entitled to
withdraw from the Custodial Account or to retain from interest payments on the
Mortgage Loans the amounts provided for as the Seller’s Servicing Fee.
Additional servicing compensation in the form of assumption fees, as provided in
Section 6.01, and late payment charges or otherwise shall be retained by the
Seller. The Seller shall be entitled to request reimbursement for additional
services, including:


(a) express and other delivery charges and any other reasonable out-of-pocket
expenses incurred by the Seller with respect to a Mortgage Loan to the extent
not ordinary to the servicing function (but not including salaries, rent and
other general operating expenses of Servicer normally classified as overhead);
(b) preparation and delivery of any special reports, magnetic tapes, disks, or
transmission outside the normal monthly accounting reports; and


(c) to the extent not ordinary to the servicing function, any action taken by
the Seller which the Seller reasonably determines to be necessary or appropriate
in order to protect the rights of Purchaser, (including property preservation),
with respect to any Mortgage Loan, not to exceed $5,000.00 without the prior
approval by Purchaser (with the exception of advances for real estate taxes and
insurance premiums).


Section 6.04 Annual Compliance Statement.


-32-

--------------------------------------------------------------------------------


Exhibit 10.10
 
The Seller shall deliver to the Purchaser and any Master Servicer, on or before
March 1 of each year, beginning March 1, 2007, an Officers' Certificate
(“Compliance Statement”) to the effect that (i) a review of the activi-ties of
the Seller during the preceding calendar year and of the Seller's performance
under this Agreement has been made under such offi-cer's supervision, and (ii)
to the best of such officer's knowledge, based on such review, the Seller has
fulfilled all of its obligations under this Agreement in all material respects
throughout such year, or, if there has been a failure to fulfill any such
obliga-tion in any material respect, specifying each such failure and the nature
and status thereof.


Section 6.05 Annual Assessment of Compliance and Attestation Report..


The Seller shall deliver to the Purchaser and any Master Servicer, no later than
March 1 of each year, beginning March 1, 2007, an assessment of compliance with
servicing criteria on a certification substantially in the form of Exhibit I
hereto (“Assessment of Compliance”) and related attestation report (“Attestation
Report”) as of and for the period ending on December 31 of the preceding
calendar year, which Assessment of Compliance and Attestation Report will relate
to each of the servicing criteria identified as the Seller’s responsibility on
Schedule 1122 thereto and shall comply with the provisions of Regulation AB.
Each such Assessment of Compliance shall include (a) a statement of the party’s
responsibility for assessing compliance with the servicing criteria applicable
to such party, (b) a statement that such party used the criteria identified in
Item 1122(d) of Regulation AB to assess compliance with the applicable servicing
criteria, (c) disclosure of any material instance of noncompliance identified by
such party, and (d) a statement that a registered public accounting firm has
issued an Attestation Report on such party’s Assessment of Compliance with the
applicable servicing criteria.


Section 6.06 Purchaser's Right to Examine Seller Records.


The Purchaser shall have the right, upon reasonable notice to the Seller, to
examine and audit any and all of the books, records or other information of the
Seller whether held by the Seller or by another on behalf of the Seller, which
may be relevant to the performance or observance by the Seller of the terms,
covenants or conditions of this Agreement, and to discuss such books, records or
other information with an officer or employee of the Seller who is knowledgeable
about the matters contained therein.


ARTICLE VII


REPORTS TO BE PREPARED BY SELLER


Section 7.01 Seller Shall Provide Access and Information as Reasonably Required.


The Seller shall furnish to the Purchaser upon written request, during the term
of this Agreement, such periodic, special or other reports or information,
whether or not provided for herein, as shall be necessary, reasonable or
appropriate with respect to the purposes of this Agreement. The Seller may
negotiate with the Purchaser for a reasonable fee for providing such report or
information, unless (i) the Seller is required to supply such report or
information pursuant to any other section of this Agreement, or (ii) the report
or information has been requested in connection with Internal Revenue Service
requirements. The Seller agrees to execute and deliver all such instruments as
the Purchaser, from time to time, may reasonably request in order to effectuate
the purposes and to carry out the terms of this Agreement.


-33-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 7.02 Financial Statements.


The Seller understands that, in connection with marketing the Mortgage Loans,
the Purchaser may make available to a prospective Purchaser a consolidated
statement of operations of Seller for the most recently completed five fiscal
years for which such a statement is available as well as a consolidated
statement of condition at the end of the last two fiscal years covered by such
consolidated statement of operations. The Seller, if it has not already done so,
agrees to promptly furnish to Purchaser copies of the statements specified
above.


The Seller also agrees to make available upon reasonable notice and during
normal business hours to any prospective Purchaser a knowledgeable financial or
accounting officer for the purposes of answering questions respecting recent
developments affecting the Seller or the financial statements of the Seller and
to permit upon reasonable notice and during normal business hours any
prospective Purchaser to inspect the Seller’s servicing facilities for the
purpose of satisfying such prospective Purchaser that the Seller has the ability
to service the Mortgage Loans in accordance with this Agreement.


ARTICLE VIII


THE SELLER


Section 8.01 Indemnification; Third Party Claims.


The Seller agrees to indemnify the Purchaser and hold them harmless against any
and all claims, losses, penal-ties, fines, forfeitures, reasonable legal fees
and related costs, judg-ments, and any other costs, fees and expenses that the
Purchaser incurs directly resulting from the failure of the Seller to perform
its duties and service the Mortgage Loans in material compliance with the terms
of this Agreement. The Seller shall immediately notify the Purchaser if a claim
is made by a third party with respect to this Agreement or any Mortgage Loans.
The Seller shall follow any written instructions received from the Purchaser in
connection with such claim.


Section 8.02 Merger or Consolidation of the Seller.


The Seller shall keep in full effect its existence, rights and franchises as a
corporation, and shall preserve its qualification to do business as a foreign
corpora-tion in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, or the
ability of the Seller to perform its duties under this Agreement.


Any Person into which the Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Seller shall be a party, or any Person succeeding to the business of the Seller
hereunder, shall be the successor of the Seller hereunder without the execution
or filing of any paper or any further act on the part of either of the parties
hereto, anything herein to the contrary notwithstanding; provided, however, that
the successor or sur-viving Person shall be an institution (i) that is qualified
to service mortgage loans on behalf of Fannie Mae or Freddie Mac and (ii) that
has a net worth of not less than $15,000,000.


-34-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 8.03 Seller Not to Resign.


The Seller shall not assign this Agreement (except to any affiliate or
subsidiary of the Seller) or resign from the obligations and duties hereby
imposed on it except by mutual consent of the Seller and the Purchaser or upon
the determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Seller. Any such
determination permitting the resignation of the Seller shall be evidenced by an
Opinion of Counsel to such effect delivered to the Purchaser. No such
resignation shall become effective until a successor shall have assumed the
Seller’s responsibilities and obligations hereunder in the manner provided in
Section 11.01.


ARTICLE IX


DEFAULT


Section 9.01  Events of Default.


Event of Default, whenever used herein, means any one or more of the following
events:


(i) any failure by the Seller to remit to the Purchaser any payment required to
be made under the terms of this Agreement that continues unremedied for a period
of three (3) days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been received by the Seller from
the Purchaser; or


(ii) any failure on the part of the Seller duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Seller set forth in this Agreement or in the Custodial Agreement that continues
unremedied for a period of 30 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been received by the
Seller from the Purchaser; or


(iii) a decree or order of a court or agency or super-visory authority having
jurisdiction for the appointment of a trustee in bankruptcy, conservator,
receiver or liquidator in any bankruptcy, reorganization, insolvency,
read-justment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Seller and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or


(iv) the Seller ceases to be qualified to transact business in any jurisdiction
where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Seller’s ability to
perform its obligations hereunder; or


(v) the Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Seller or of or
relating to all or substantially all of its property; or


-35-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(vi) the Seller shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency, bankruptcy or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations.


If an Event of Default shall occur, then so long as such Event of Default shall
not have been remedied, the Purchaser may, by notice in writing to the Seller,
in addition to whatever rights the Purchaser may have at law or equity to
damag-es, including injunctive relief and specific performance, termi-nate all
the rights and obligations of the Seller under this Agreement and in and to the
Mortgage Loans and the proceeds thereof. On or after the receipt by the Seller
of such written notice, all authority and power of the Seller under this
Agree-ment, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in the successor appointed pursuant to Section 11.01. Upon
written request from the Purchaser, the Seller shall prepare, execute and
deliver, any and all documents and other instruments, place in such successor's
possession all Mortgage Files, and do or accom-plish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Seller's sole expense. The
Seller shall cooperate with the Purchaser and such successor in effecting the
termination of the Seller's responsi-bilities and rights hereunder, including,
without limitation, the transfer to such successor for adminis-tration by it of
all cash amounts (less any amounts due the Seller pursuant to the terms of this
Agreement) which shall at the time be credited by the Seller to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.


Section 9.02 Waiver of Defaults.


The Purchaser may in writing waive any past default by the Seller in the
performance of its obligations hereunder and the consequences thereof and any
default in remitting to Purchaser any required distribution in accordance with
this Agreement, including the Seller's obligation to make P&I Advances. Subject
to the preceding sentence, upon any waiver of a past default, such default shall
be deemed not to exist and any Event of Default arising therefrom shall be
deemed to have been remedied for every purpose of this Agreement, except as
otherwise stated in such waiver; provided, however, that no such waiver shall
extend to any subsequent or other default or impair any right consequent
thereto, except as otherwise stated in such waiver.


-36-

--------------------------------------------------------------------------------


Exhibit 10.10

ARTICLE X


TERMINATION


Section 10.01 Termination.


(a) This Agreement shall terminate upon either: (i) the later of the
distribution to the Purchaser of final payment or liquidation with respect to
the last Mortgage Loan (or advances of same by the Seller), or the disposition
of all property acquired upon foreclosure or deed in lieu of foreclosure with
respect to the last Mortgage Loan and the remittance of all funds due hereunder
or (ii) mutual consent of the Seller and the Purchaser in writing.


(b) The Seller, at its option but only upon thirty (30) days' prior written
notice to the Purchaser, may terminate this Agreement at any time when the
aggregate Assumed Principal Balance of the Mortgage Loans which remain subject
to this Agreement (the “Remaining Mortgage Loans”) has been reduced by
application of Monthly Payments or otherwise to an amount no greater than ten
(10) percent of the aggregate Assumed Principal Balance of the Remaining
Mortgage Loans as of the Cut-off Date; provided, however, that if any of such
Mortgage Loans are included in a REMIC, the Servicer agrees not to exercise its
right to repurchase such Mortgage Loans so included and unless and until such
right can be exercised in conjunction with a "qualified liquidation" (as defined
in Section 860F(a)(4) of the Code) of such REMIC, as advised by the Purchaser.
Such termination shall be effected by the deposit by the Seller of an amount
equal to the sum of (i) 100% of the aggregate Assumed Principal Balance of the
Remaining Mortgage Loans as of the first calendar day of the month in which such
repurchase occurs (the “Repurchase Cut-off Date”) after application of principal
due on such date whether or not received, and the appraised value of REO
Properties, which appraisals shall be performed by an appraiser acceptable to
Fannie Mae and Freddie Mac, and (ii) interest on the aggregate Assumed Principal
Balance at the Mortgage Loan Remittance Rate from the Repurchase Cut-off Date
to, but not including, the date of repurchase. Upon any such purchase of
Mortgage Loans and REO Properties under this Section 10.01(b), the Purchaser
shall, to the extent necessary, transfer or cause to be transferred to the
Seller title to the repurchased Mortgage Loans and REO Properties by instruments
of transfer or assignment, without recourse. The Seller may not purchase fewer
than all of such Mortgage Loans and REO Properties. The Seller shall deposit the
repurchase price for the remaining Mortgage Loans as described in (i) and (ii)
above in the Custodial Account no later than one (1) Business Day prior to the
first Remittance Date to occur after the expiration of thirty days following the
notice described in the first sentence of this Section 10.01(b). Upon
presentation and surrender of the outstanding Mortgage Loans, the Seller shall
cause to be distributed to the Purchaser on such Remittance Date the repurchase
price together with the amounts (including P&I Advances) that would be otherwise
distributable to the Purchaser in respect of Mortgage Loans and REO Properties
on such Remittance Date. Upon receipt of such final payment, the Purchaser shall
deliver, or cause the Custodian to deliver to the Seller, the Mortgage Files in
connection therewith and shall otherwise use its best efforts to effect or cause
to be effected the orderly transfer of assets to the Seller.


-37-

--------------------------------------------------------------------------------


Exhibit 10.10

ARTICLE XI


MISCELLANEOUS PROVISIONS


Section 11.01 Successor to the Seller.


Prior to termination of the Seller's responsibilities and duties under this
Agreement pursuant to Section 8.03, 9.01 or 10.01(a)(ii), the Purchaser shall
(i) succeed to and assume all of the Seller's responsibilities, rights, duties
and obligations under this Agreement, or (ii) appoint a successor which shall
succeed to all rights and assume all of the responsi-bilities, duties and
liabil-ities of the Seller under this Agreement prior to the termina-tion of
Seller's responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assump-tion, the Purchaser may make such
arrange-ments for the compensation of such successor out of payments on
Mort-gage Loans as it and such successor shall agree. The Seller shall discharge
its duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of dili-gence and prudence that it is obligated to exercise under this
Agreement. The resignation or removal of the Seller pursuant to the
aforemen-tioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section and shall not relieve the Seller named herein
of its obligations under Section 3.03.


Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabil-ities of the
Seller, with like effect as if originally named as a party to this Agreement. No
termination of the Seller or this Agreement shall affect any claims that the
Purchaser may have against the Seller arising prior to any such termina-tion or
resignation.


The Seller shall timely deliver to its successor the funds in the Custodial
Account and the Escrow Account (less any amounts to which the Seller is entitled
pursuant to the terms of this Agreement) and all Mortgage Files and related
documents and statements held by it hereunder and the Seller shall account for
all funds. The Seller shall execute and deliver such instruments and do such
other things all as may reasonably be required to more fully and definitely vest
and confirm in the successor all such rights, powers, duties, respon-sibilities,
obligations and liabilities of the Seller.


Upon a successor's acceptance of appointment as such, the Seller shall notify by
mail the Purchaser of such appointment.


In connection with the termination or resignation of the Seller hereunder,
either (i) the successor shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the
rules and procedures of MERS in connection with the servicing of the Mortgage
Loans that are registered with MERS, in which case the Seller shall cooperate
with the successor in causing MERS to revise its records to reflect the transfer
of servicing to the successor as necessary under MERS’ rules and regulations, or
(ii) the Seller shall cooperate with the successor in causing MERS to execute
and deliver an assignment of Mortgage in recordable form to transfer the
Mortgage from MERS to the Purchaser and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to
effect a transfer of such Mortgage Loan or servicing of such Mortgage Loan on
the MERS® System to the successor. The Seller shall file or cause to be filed
any such assignment in the appropriate recording office. The Purchaser shall
bear any and all fees of MERS, costs of preparing any assignments of Mortgage,
and fees and costs of filing any assignments of Mortgage that may be required
under this subsection (b). The successor shall cause such assignment to be
delivered to the Purchaser or the Custodian promptly upon receipt of the
original with evidence of recording thereon or a copy certified by the public
recording office in which such assignment was recorded.


-38-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 11.02 Repurchases and Related Assurances.


In the event the Seller repurchases a Mortgage Loan pursuant to Section 3.03,
the Purchaser shall upon any request of the Seller subsequent to the Remittance
Date on which the Repurchase Price has been remitted to the Purchaser take
actions reasonably necessary to effect the reconveyance of the Mortgage Loan.


Section 11.03 Amendment.


This Agreement may be amended only by written agreement signed by the Seller and
Purchaser hereunder.


Section 11.04 Reserved. 


Section 11.05 Duration of Agreement.


This Agreement shall continue in existence and effect until terminated as herein
provided.


Section 11.06 Governing Law.


This Agreement shall be construed in accordance with the laws of the State of
New York, except to the extent preempted by federal law but without regard to
principles of conflicts of laws, and the obligations, rights and reme-dies of
the parties hereunder shall be determined in accordance with such laws.


Section 11.07 Notices.


Any communications provided for or permitted hereunder shall be in writing and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given if (a) personally delivered, (b) mailed by registered mail, postage
prepaid, return receipt requested, and received by the addressee, (c) sent by
express courier delivery service and received by the addressee, or (d)
transmitted by telex, telecopy or telegraph and confirmed by a writing delivered
by means of (a), (b) or (c), to: (i) in the case of the Seller, 100 Wood Hollow
Drive, Novato, California 94945, Attention: Susan Davia, telecopy number: (415)
878-3598, or such other address as may hereafter be fur-nished to the Purchaser
and the Guarantor in writing by the Seller, (ii) in the case of the Purchaser,
One Belvedere Place, Suite 310, Mill Valley, California 94941, Attn: John
Isbrandtsen, telecopy number: (415) 381-1773, or such other address as may
hereafter be furnished to the Seller in writing by the Purchaser, and (iii) in
the case of the Guarantor, One Belvedere Place, Suite 300, Mill Valley,
California 94941, Attn: Brett Nicholas, telecopy number: (415) 381-1773, or such
other address as may hereafter be furnished to the Seller in writing by the
Guarantor.


-39-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 11.08 Severability of Provisions.


If any one or more of the covenants, agreements, provi-sions or terms of this
Agreement shall be held invalid for any reason whatso-ever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.


Section 11.09 No Partnership.


Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Seller shall
be rendered as an independent contractor and not as agent for the Purchaser.


Section 11.10 Counterparts.


This Agreement may be executed in any number of coun-ter-parts and by different
parties hereto on separate counter-parts, each of which shall be deemed to be an
original. Such counterparts shall constitute one and the same agreement.


Section 11.11 Successors and Assigns.


Notwithstanding anything to the contrary in this agreement, it is understood and
agreed that the Purchaser may transfer its interest in this Agreement and the
Mortgage Loans in whole or in part, in accordance with Article XII of this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
Seller and the Purchaser and their respective successors and assigns permitted
hereunder.


Section 11.12 General Interpretive Principles.


For purposes of this Agreement, except as otherwise expressly pro-vided or
unless the context otherwise requires:


(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;


(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;


(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs, Clauses and other subdivisions of
this Agreement;


-40-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs, Clauses, and
other subdivisions;


(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and


(f) the term “include” or “including” shall mean without limitation by reason of
enumeration.


Section 11.13 Intention of the Seller


The Seller intends that the conveyance of the Seller’s right, title and interest
in and to the Mortgage Loans to the Purchaser shall constitute a sale and not a
pledge of security for a loan. If such conveyance is deemed to be a pledge of
security for a loan, however, the Seller intends that the rights and obligations
of the parties to such loan shall be established pursuant to the terms of this
Agreement. The Seller also intends and agrees that, in such event, (i) the
Seller shall be deemed to have granted to the Purchaser and its assigns a first
priority security interest in the Seller’s entire right, title and interest in
and to the Mortgage Loans, all principal and interest received or receivable
with respect to the Mortgage Loans, all amounts held from time to time in the
accounts mentioned pursuant to this Agreement and all reinvestment earnings on
such amounts, together with all of the Seller’s right, title and interest in and
to the proceeds of any title, hazard or other insurance policies related to such
Mortgage Loans and (ii) this Agreement shall constitute a security agreement
under applicable law. All rights and remedies of the Purchaser under this
Agreement are distinct from, and cumulative with, any other rights or remedies
under this Agreement or afforded by law or equity and such rights and remedies
may be exercised concurrently, independently and successively.


Section 11.14 Guaranty of Purchaser’s Obligations


The Guarantor hereby agrees to cause RWT Holdings, Inc. to perform all of its
duties and obligations as the Purchaser hereunder, guaranties the timely
performance of such duties and obligations by RWT Holdings, Inc. and agrees to
be jointly and severally liable to the Seller for all such duties and
obligations of RWT Holdings, Inc.


Section 11.15 Master Servicer as Third Party Beneficiary


For purposes of Sections 6.04, 6.05 and 12.02 related to the requirements for
deliver of Assessments of Compliance, Attestation Reports, Compliance
Statements, Back-Up SOX Certificates and additional monthly reporting
requirements, the Master Servicer shall be considered a third-party beneficiary
of this Agreement, entitled to all rights and benefits hereof as if it were a
party to the Agreement.


ARTICLE XII


WHOLE LOAN TRANSFER; PASS-THROUGH TRANSFER


-41-

--------------------------------------------------------------------------------


Exhibit 10.10
 
Section 12.01 Removal of Mortgage Loans from Inclusion under this Agreement
upon a Whole Loan Transfer or a Pass-Through Transfer on One or more
Reconstitution Dates


The Seller acknowledges and the Purchaser agrees that with respect to some or
all of the Mortgage Loans, the Purchaser may effect either:


(1) one or more Whole Loan Transfers; and


(2) one or more Pass Through Transfers.


The Seller shall cooperate with the Purchaser in connection with any Whole Loan
Transfer or Pass-Through Transfer contemplated by the Purchaser pursuant to this
Section. In connection therewith, the Purchaser shall deliver any Reconstitution
Agreement or other document related to the Whole Loan Transfer or Pass Through
Transfer to the Seller at least 15 days prior to such transfer and the Seller
shall execute any Reconstitution Agreement which contains servicing provisions
substantially similar to those herein or otherwise reasonably acceptable to the
Purchaser and the Seller and which restates the representations and warranties
contained in Section 3.01 as of the Reconstitution Date (except to the extent
any such representation or warranty is not accurate on such date) and Section
3.02 herein as of the Funding Date. In addition, in connection with any
Pass-Through Transfer, the Seller agrees: (a) to provide any information
relating to the Mortgage Loans reasonably necessary to assist in the preparation
of any disclosure documents, (b) to provide information relating to
delinquencies and defaults with respect to the Seller’s servicing portfolio (or
such portion thereof as is similar to the Mortgage Loans), (c) to enter into any
other servicing, custodial or other similar agreements, that are consistent with
the provisions of this Agreement, and which contain such provisions as are
customary in securitizations rated “AAA” (including a securitization involving a
REMIC or CMO) (a “Securitization”) and (d) to provide such opinions of counsel
as are customary in such transactions, provided, however, that any opinion of
outside counsel shall be provided at the Purchaser’s expense. In connection with
such a Securitization, the Purchaser may be required to engage a master servicer
or trustee to determine the allocation of payments to and make remittances to
the certificateholders, at the Purchaser’s sole cost and expense. In the event
that a master servicer or trustee is requested by the Purchaser to determine the
allocation of payments and to make remittances to the certificateholders, the
Seller agrees to service the Mortgage Loans in accordance with the reasonable
and customary requirements of such Securitization, which may include the
Seller’s acting as a subservicer in a master servicing arrangement. The
Purchaser hereby agrees to reimburse the Seller for reasonable “out-of-pocket”
expenses incurred by the Seller that relate to such Whole Loan Transfer or
Pass-Through Transfer, but not including reimbursement for the amount which
reasonably reflects time and effort expended by the Seller in connection
therewith. It is understood and agreed by Purchaser and Seller that the right to
effectuate such Whole Loan Transfer or Pass-Through Transfer as contemplated by
this Section 12.01 is limited to the Purchaser.


Any prospective assignees of the Purchaser who have entered into a commitment to
purchase any of the Mortgage Loans in a Whole Loan Transfer may review and
underwrite the Seller’s servicing and origination operations, upon reasonable
prior notice to the Seller, and the Seller shall cooperate with such review and
underwriting to the extent such prospective assignees request information or
documents that are reasonable available and can be produced without unreasonable
expense or effort. The Seller shall make the Mortgage Files related to the
Mortgage Loans held by the Seller available at the Seller’s principal operations
center for review by any such prospective assignees during normal business hours
upon reasonable prior notice to the Seller (in no event less than five Business
Days’ prior notice). The Seller may, in its sole discretion, require that such
prospective assignees sign a confidentiality agreement with respect to such
information disclosed to the prospective assignee which is not available to the
public at large and a release agreement with respect to its activities on the
Seller’s premises.


-42-

--------------------------------------------------------------------------------


Exhibit 10.10
 
All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or
Pass-Through Transfer shall be subject to this Agreement and shall continue to
be serviced in accordance with the terms of this Agreement and with respect
thereto this Agreement shall remain in full force and effect.


Section12.02 Additional Requirements in Connection With Pass-Through Transfers.


(a) The Seller shall provide to the Master Servicer, no later than March 1 of
each year in which the Trust is required to file a Form 10-K with the SEC in
connection with a Pass-Through Transfer, an Officer’s Certificate (a ”Back-Up
Sox Certification”) in the form of Exhibit J attached hereto.


(b) If so requested by the Purchaser or any Depositor in connection with any
Pass Through Transfer, the Seller shall provide to the Purchaser such
information regarding the Seller, as servicer and originator of the Mortgage
Loans, as is reasonably requested for the purpose of compliance with Regulation
AB.


(c) If Seller uses subcontractors, contractors or vendors that are determined to
be “participating in the servicing function” under this Agreement within the
meaning of Item 1122 of Regulation AB,, Seller shall so advise the Purchaser and
agrees to provide to the Purchaser and to the Master Servicer such disclosures,
assessments of compliance, attestations, certifications and other documents
required by Regulation AB related to such subcontractors, contractors and
vendors.


(d) Additional Monthly Reporting Requirements.



i.  
The Seller shall provide to the Master Servicer prompt notice of the occurrence
of any of the following: any event of default under the terms of this Agreement;
any merger, consolidation or sale of substantially all of the assets of the
Seller; the Seller’s engagement of any subservicer, contractor or vendor to
perform or assist in the performance of any of the Seller’s obligations under
this Agreement; any material litigation involving the Seller; and any
affiliation or other significant relationship between the Seller and other
transaction parties.

 

ii.  
No later than ten days prior to the deadline for the filing of any Distribution
Report that includes any of the Mortgage Loans serviced by the Seller, the
Seller shall provide to the Master Servicer notice of the occurrence of any of
the following events along with all information, data and materials related
thereto as may be required to be included in the related Distribution Report (as
specified in the provisions of Regulation AB referenced below):



-43-

--------------------------------------------------------------------------------


Exhibit 10.10
 

a.  
any material changes to the definition or determination of delinquencies,
charge-offs and uncollectible accounts (Item 1121(a) (9) of Regulation AB);




b.  
any material modifications, extensions or waivers of pool asset terms, fees,
penalties or payments during the distribution period or that have cumulatively
become material over time (Item 1121(a) (11) of Regulation AB);




c.  
material breaches of pool asset representations or warranties or transaction
covenants (Item 1121(a) (12) of Regulation AB);




d.  
information regarding new asset-backed security issuances backed by the same
pool assets, any pool asset changes (such as, additions, substitutions or
repurchases), and any material changes in origination, underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a) (14) of
Regulation AB).



(e) Additional Information. The Seller shall provide to the Master Servicer such
additional information as the Master Servicer may reasonably request, including
evidence of the authorization of the person signing any certification or
statement, financial information and reports, and such other information related
to the Seller or its performance hereunder.


(f) Intention of the Parties and Interpretation. The Seller acknowledges and
agrees that the purpose of Subsections 11.20, 11.21 and this 12.02 is to
facilitate compliance by the Master Servicer and the Depositor with the
provisions of Regulation AB, as such may be amended from time to time and
subject to clarification and interpretive advice as may be issued by the staff
of the SEC from time to time. Therefore, the Seller agrees that (a ) the
obligations of the Seller hereunder shall be interpreted in such a manner as to
accomplish that purpose, (b) the Seller’s obligations hereunder will be
supplemented and modified as necessary to be consistent with any such
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, advice of counsel,
or otherwise in respect of the requirements of Regulation AB, (c) the Seller
shall comply with requests made by the Master Servicer or the Depositor for
delivery of additional or different information as the Master Servicer or the
Depositor may determine in good faith is necessary to comply with the provisions
of Regulation AB, and (d) no amendment of this Agreement shall be required to
effect such changes in the Seller’s obligations as are necessary to accommodate
evolving interpretations of the provisions of Regulation AB.


(g) Indemnification. The Seller shall indemnify and hold harmless the Purchaser
and the Master Servicer and each of its directors, officers, employees, agents
and affiliates from and against any and all claims, losses, damages, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments and other
costs and expenses arising out of or based upon (i) any breach by the Seller of
any of its obligations hereunder, including particularly its obligations to
provide any Compliance Statement, Assessment of Compliance, Attestation Report
or any information, data or materials required to be included in any Exchange
Act report; (ii) any misstatement or omission in any information data or
materials provide by the Seller hereunder; or (iii) the negligence, bad faith or
willful misconduct of the Seller in connection with its performance hereunder.
If the indemnification provided for herein is unavailable or insufficient to
hold harmless the Master Servicer, then the Seller agrees that it shall
contribute to the amount paid or payable by the Master Servicer as a result of
any claims, losses, damages or liabilities incurred by Master Servicer in such
proportion as is appropriate to reflect the relative fault of Master Servicer on
one hand and the Seller on the other. The indemnification in this subsection
shall survive the termination of this Agreement or the termination of any party
to this Agreement.


-44-

--------------------------------------------------------------------------------


Exhibit 10.10
 
(h) The Purchaser and each Person who controls the Purchaser shall indemnify the
Seller, each affiliate of the Seller, each Person who controls any of such
parties or the Seller (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and the respective present and former
directors, officers, employees and agents of each of the foregoing and of the
Seller, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:


(i) any untrue statement of a material fact contained or alleged to be contained
in any offering materials related to a securitization transaction, including
without limitation the registration statement, prospectus, prospectus
supplement, any private placement memorandum, any offering circular, any
computational materials, and any amendments or supplements to the foregoing
(collectively, the “Securitization Materials”) or


(ii) the omission or alleged omission to state in the securitization materials a
material fact required to be stated in the securitization materials or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission is other
than a statement or omission arising out of, resulting from, or based upon the
information provided by Seller.


12.03 Confidentiality and Customer Information Security. All of the information
and/or documentation, including any customer information of either party (the
“Information”), disclosed by either party to the other party under the terms of
this Agreement, except such Information as may be generally available to the
public or to the finance or insurance industry, is and will be kept confidential
unless its disclosure is required by law or is required to be submitted to the
state or federal regulatory supervisors of either party. Such Information will
be used by the party receiving the Information solely for the purposes for which
the Information is provided. Further, in accordance with the requirements of the
Interagency Guidelines Establishing Standards for Safeguarding Customer
Information promulgated under section 39 of the Federal Deposit Insurance Act
and sections 501 and 505(b) of the Gramm-Leach-Bliley Act, each party agrees, as
applicable, to implement appropriate Information security measures, including
disaster recovery measures, to meet the objectives of the Guidelines, and that
the party providing the Information has the right to review audits, summaries of
test results, or other equivalent evaluations of the party receiving the
Information, or to conduct the same, in order to insure that the party receiving
the Information is meeting the objectives of the Guidelines. All of the
provisions of this Paragraph shall survive the termination of this Agreement.


 
-45-

--------------------------------------------------------------------------------


Exhibit 10.10
 
IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.


GREENPOINT MORTGAGE FUNDING INC., Seller


By:                                                                                     
 
Name:                                                                                 
Title:                                                                                   





RWT HOLDINGS, INC.,
Purchaser




By:                                                                                     
 
Name:                                                                                 
Title:                                                                                   





REDWOOD TRUST, INC.,
Guarantor




By:                                                                                     
 
Name:                                                                                 
Title:                                                                                   











 


-46-

--------------------------------------------------------------------------------


 
EXHIBIT A


CONTENTS OF MORTGAGE FILES




With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items (except the items delivered to the Custodian pursuant to Section
2.03), all of which shall be available for inspection by the Purchaser and which
may be retained in microfilm, microfiche, optical storage or magnetic media in
lieu of hard copy:


1. A copy of the Mortgage Note endorsed, “Pay to the order of
_________________-__, without recourse” and signed in the name of the Seller by
an authorized officer. Such signature may be an original signature or a
facsimile signature of such officer. If the Mortgage Loan was acquired by the
Seller in a merger, the endorsement must be by “GreenPoint Mortgage Funding,
Inc., successor by merger to [name of predecessor]”; and if the Mortgage Loan
was acquired or originated by the Seller while doing business under another
name, the endorsement must be by “GreenPoint Mortgage Funding, Inc., formerly
known as [previous name]”. The Mortgage Note shall include all intervening
endorse-ments showing a complete chain of title from the originator to the
Seller.


2. The original Mortgage, or a copy of the Mortgage with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, a copy of the original Mortgage together with a
certificate of a duly authorized representative of the Seller (which certificate
may consist of stamped text appearing on such copy of the Mortgage), the closing
attorney or an officer of the title insurer which issued the related title
insurance policy, certifying that the copy is a true copy of the original of the
Mortgage which has been transmitted for recording in the appropriate recording
office of the jurisdiction in which the Mortgaged Property is located.


3. Unless the Mortgage Loan is registered on the MERS System, the Assignment of
Mortgage, executed in blank, but otherwise in form and substance acceptable for
recording; provided, however, that certain recording information will not be
available if, as of the Funding Date, the Seller has not received the related
Mortgage from the appropriate recording office. If the Mortgage Loan was
acquired by the Seller in a merger, the assignment must be by “GreenPoint
Mortgage Funding, Inc., successor by merger to [name of predecessor]”; and if
the Mortgage Loan was acquired or originated by the Seller while doing business
under another name, the assignment must be by “GreenPoint Mortgage Funding,
Inc., formerly known as [previous name]”.


4. The original policy of title insurance or, if such insurance is in force but
the original policy of title insurance has not been delivered to the Seller by
the issuing title insurer, the report of title insurance or other evidence of
title insurance generally acceptable to Fannie Mae or Freddie Mac or, if the
Mortgage Loan is the subject of a Fannie Mae or Freddie Mac approved master
title insurance policy, a certified copy of the certificate of title insurance
issued thereunder.


5. Originals or certified true copies from the appropriate recording offices of
all assumption and modification agree-ments, if any or if the original has not
yet been returned from the recording office, a copy of such original certified
by the Seller.



--------------------------------------------------------------------------------


 
6. Originals, or certified true copies from the appropriate recording offices,
of any intervening assignments of the Mort-gage with evidence of recording
thereon, or, if the original intervening assignment has not yet been returned
from the recording office, a certified copy of such assignment.


7. The original Primary Insurance Policy, if any, or, if the Primary Insurance
Policy has been issued but the original thereof has not been delivered to the
Seller by the issuer thereof, a copy of the Primary Insurance Policy certified
by a duly authorized officer of the Seller to be a true, complete and correct
copy of the original, which certification may be in the form of a blanket
certification relating to more than one Mortgage Loan.


8. Original hazard insurance policy or a binder evidencing such coverage and, if
required by law, flood insurance policy, with extended coverage of the hazard
insurance policy, unless the Mortgage Loan is the subject of a blanket mortgage
impairment insurance policy meeting the requirements of Section 4.11 of the
Agreement.


9. Mortgage Loan closing statement (Form HUD-1 or HUD-1A).


10. Residential loan application.


11. Credit report on the Mortgagor.


12. Residential appraisal report, if applicable.


13. Photograph of the property, if applicable.


-2-

--------------------------------------------------------------------------------



 
EXHIBIT B


CUSTODIAL ACCOUNT LETTER AGREEMENT



 


To:   _____________________________________
 _____________________________________
 _____________________________________
 (the “Depository”)




As “Seller” under the Mortgage Loan Flow Purchase, Sale and Servicing Agreement,
dated as of _____________, ______________ Mortgage Loans, Group No. ______ (the
“Agree-ment”), we hereby authorize and request you to establish an account, as a
Custodi-al Account pursuant to Section 4.04 of the Agreement, to be designated
as “GreenPoint Mortgage Funding, Inc., in trust for the Purchaser as indicated
on GreenPoint Mortgage Funding, Inc.’s records and various Mortgagors.” All
deposits in the account shall be subject to withdrawal therefrom by order signed
by the Seller. This letter is submitted to you in duplicate. Please execute and
return one original to us.


GreenPoint Mortgage Funding, Inc.






By      


The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the Depository indi-cated above, and agrees to honor withdrawals on
such account as provided above. The amount deposited at any time in the account
will be insured by the Federal Deposit Insurance Corpora-tion to the extent
available under applicable law.


                                            
(name of Depository)






By     



--------------------------------------------------------------------------------




EXHIBIT C


ESCROW ACCOUNT LETTER AGREEMENT










To:   _____________________________________
 _____________________________________
 _____________________________________
 (the “Depository”)



As “Seller” under the Mortgage Loan Flow Purchase, Sale and Servicing Agreement,
dated as of _____________, __________ Mortgage Loans, Group No. ______ (the
“Agree-ment”), we hereby authorize and request you to certify that an account
exists titled “GreenPoint Mortgage Funding, Inc., in trust for the Purchaser as
indicated on GreenPoint Mortgage Funding, Inc.’s records and various
mortgagors.” All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Seller. This letter is submitted to you in
duplicate. Please execute and return one original to us.


GreenPoint Mortgage Funding, Inc.






By      




The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the Depository indi-cated above, and agrees to honor withdrawals on
such account as provided above. The amount deposited at any time in the account
will be insured by the Federal Deposit Insurance Corpora-tion to the extent
available under applicable law.


 
                                            
(name of Depository)






By     
    



--------------------------------------------------------------------------------




EXHIBIT D


CUSTODIAL AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT E
MORTGAGE LOAN SCHEDULE



--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF MONTHLY REMITTANCE STATEMENT



--------------------------------------------------------------------------------



 
EXHIBIT G
UNDERWRITING STANDARDS





--------------------------------------------------------------------------------


EXHIBIT H


FORM OF WARRANTY BILL OF SALE
 
On this _______ day of ________, 200__, [Greenpoint Mortgage Funding, Inc.]
("Seller") as the Seller under that certain Mortgage Loan Flow Purchase, Sale &
Servicing Agreement, dated as of January 1, 2006 (the "Agreement") does hereby
sell, transfer, assign, set over and convey to RWT Holdings, Inc. as Purchaser
under the Agreement, without recourse, but subject to the terms of the
Agreement, all rights, title and interest of the Seller in and to the Mortgage
Loans listed on the Mortgage Loan Schedule attached hereto, together with the
related Mortgage Files and all rights and obligations arising under the
documents contained therein. Pursuant to Section 2.01 of the Agreement, the
Seller has delivered to the Purchaser or its custodian a portion of each
Mortgage File for each Mortgage Loan to be purchased as set forth in the
Agreement. The contents of each related Mortgage File required to be retained by
Seller to service the Mortgage Loans pursuant to the Agreement and thus not
delivered to the Purchaser are and shall be held in trust by Seller for the
benefit of the Purchaser as the owner thereof. Seller's possession of any
portion of each such Mortgage File is at the will of the Purchaser for the sole
purpose of facilitating servicing of the related Mortgage Loan pursuant to the
Agreement, and such retention and possession by Seller shall be in a custodial
capacity only. The ownership of each Mortgage Note, Mortgage, and the contents
of the Mortgage File is vested in the Purchaser and the ownership of all records
and documents with respect to the related Mortgage Loan prepared by or which
come into the possession of Seller shall immediately vest in the Purchaser and
shall be retained and maintained, in trust, by Seller at the will of the
Purchaser in such custodial capacity only.
 
The Seller confirms to the Purchaser that the representations and warranties set
forth in Sections 3.01, and 3.02 of the Agreement are true and correct as of the
date hereof
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.
 
Greenpoint Mortgage Funding, Inc.


(Seller)


By:      


Name:      


Title:      







--------------------------------------------------------------------------------







EXHIBIT I


FORM OF ASSESSMENT OF COMPLIANCE


To  RWT Holdings and [Master Servicer]


Re: Residential Mortgage Loans (including first and second lien, closed-end and
revolving balance HELOC mortgage loans


As of and for the year ended December 31, [ ], the undersigned officer(s) of
Greenpoint Mortgage Funding, Inc. hereby certify as follows:





1.  
Greenpoint Mortgage Funding, Inc. is responsible for assessing compliance with
the servicing criteria applicable to it (as identified in Appendix A hereto) for
this asset class;






2.  
Greenpoint Mortgage Funding, Inc. used the criteria listed in paragraph (d) of
Section 229.1122 of Regulation AB to assess compliance with the applicable
servicing criteria;






3.  
[Except as described below,] Greenpoint Mortgage Funding, Inc. has complied, in
all material respects, with the applicable servicing criteria for this asset
class; and



[DESCRIBE ANY MATERIAL INSTANCE OF NONCOMPLIANCE]



4.  
a registered public accounting firm has issued an attestation report on
Greenpoint Mortgage Funding, Inc.’s compliance with the applicable servicing
criteria.




--------------------------------------------------------------------------------

Signature
Name:
Title:



--------------------------------------------------------------------------------

Signature
Name:
Title:




[Date]
 

--------------------------------------------------------------------------------





Schedule 1122 to Exhibit I
SERVICING CRITERIA


NOTE: The criteria shown with a checked box þ are applicable to Greenpoint
Mortgage Funding, Inc.’s duties under any transaction agreement for any loans
covered by this Servicer’s Report. Criteria shown with a blank box ¨ are
inapplicable to this servicer.



(A)  
General Servicing Considerations



þ Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with transaction agreements.


þ If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.


þ Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.


þ A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.



(B)  
Cash Collection and Administration



þ Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days of
receipt, or such other number of days specified in the transaction agreements.


þ Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.


þ Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made reviewed and approved as specified in the transaction agreements.


þ The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.


þ Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Section 240.13k-1(b)(1) of Regulation AB.


-1-

--------------------------------------------------------------------------------


 
þ Unissued checks are safeguarded so as to prevent unauthorized access.


þ Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations:





(A)  
Are mathematically accurate;




(B)  
Are prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements;




(C)  
Are reviewed and approved by someone other than the person who prepared the
reconciliation; and




(D)  
Contain explanations for reconciling items. These reconciling items are resolved
within 90 calendar days of their original identification, or such other number
of days specified in the transaction agreements.



(C) Investor remittances and reporting


¨ Reports to investors, including those to be filed with the Securities Exchange
Commission (the “Commission”), are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports:


(A) Are prepared in accordance with timeframes and other terms set forth in the
transaction agreements;




(B) Provide information calculated in accordance with the terms specified in the
transaction agreements;




(C) Are filed with the Commission as required by its rules and regulations; and




(D) Agree with investors’ or the trustee’s records as to the total unpaid
principal balance and number of pool assets serviced by the servicer.


-2-

--------------------------------------------------------------------------------


 
¨ Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.




¨ Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.




¨ Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment or custodial bank statements.


(D) Pool Asset Administration


þ Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.




þ Pool assets and related documents are safeguarded as required by the
transaction agreements.




þ Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.




þ Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the applicable servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset documents.




þ Greenpoint Mortgage Funding, Inc.’s records regarding the pool assets agree
with the servicer’s records with respect to an obligor’s unpaid principal
balance.




þ Changes with respect to the terms or status of an obligor’s pool asset (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.


-3-

--------------------------------------------------------------------------------




þ Loss mitigation or recovery actions (e.g. forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.




þ Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe Greenpoint Mortgage Funding, Inc.’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).




þ Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.




þ Regarding any funds held in trust for an obligor (such as escrow accounts):


(A) Such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements;


(B) Interest on such funds is paid, or credited, to obligors in accordance with
applicable pool asset documents and state laws; and


(C) Such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool asset, or such other number of days specified in
the transaction agreements.


þ Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by Greenpoint Mortgage Funding, Inc. at least 30 calendar days
prior to these dates, or such other number of days specified in the transaction
agreements.




þ Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from Greenpoint Mortgage Funding, Inc.’s funds and not
charged to the obligor, unless the late payment was due to obligor’s error or
omission.


-4-

--------------------------------------------------------------------------------




þ  Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by Greenpoint Mortgage Funding, Inc.,
or such other number of days specified in the transaction agreements.




þ  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.




þ Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.
 
-5-

--------------------------------------------------------------------------------






EXHIBIT J


FORM OF BACK-UP SOX CERTIFICATION


Re: Mortgage Loan Flow Purchase, Sale and Servicing Agreement dated and
effective as of January 1, 2006 among RWT Holdings, Inc. (the “Purchaser”),
Greenpoint Mortgage Funding, Inc. (“Seller”), and Redwood Trust, Inc.
(“Guarantor”)(the “Agreement”)


I, [identify the certifying individual], certify to the Purchaser and to the
Master Servicer and their officers, directors and affiliates, and with the
knowledge and intent that they will rely upon this certification, that:



1.  
Based on my knowledge, the servicing information required to be provided to the
Master Servicer and the Trustee by the Servicer under the Pooling and Servicing
Agreement has been so provided;




2.  
I am responsible for reviewing the activities performed by the Servicer under
the Pooling and Servicing Agreement and based upon my knowledge and the annual
compliance review required under the Pooling and Servicing Agreement, and except
as disclosed in the Annual Compliance Statement, Annual Assessment of Compliance
and the Annual Attestation Report delivered to the Master Servicer in accordance
with the terms of the Pooling and Servicing Agreement, the Servicer has, as of
the date of this certification, fulfilled its obligations under the Pooling and
Servicing Agreement:




3.  
Based on my knowledge, the information in the Annual Compliance Statement, the
Annual Assessment of Compliance, the Annual Attestation and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans submitted to the Master Servicer , to the extent included
in or relied upon in connection with any information included in any Form 8-Ks,
Form 10-Ds, Form 10-Ks or similar forms required by the Securities and Exchange
Commission (the “SEC”) from time to time, or incorporated by reference in any
prospectus filed with the SEC, for the period covered by the Annual Assessment
of Compliance, taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading as of the date of this certification;




4.  
I am responsible for reviewing the activities performed by the Seller as
servicer under the Agreement and based on my knowledge and the compliance review
conducted in preparing the Compliance Statement and except as disclosed in the
Compliance Statement, the Assessment of Compliance or the Attestation Report,
Seller has fulfilled its obligations under the Agreement in all material
respects.




5.  
The Compliance Statement, the Assessment of Compliance and Attestation Report
required to be provided by the Seller pursuant to the Agreement, have been
provided to the [Purchaser][Master Servicer]. Any material instances of
noncompliance described in such reports have been disclosed to the
[Purchaser][Master Servicer].Any material instance of noncompliance has been
disclosed in such reports




--------------------------------------------------------------------------------




Date:__________________________


_____________________________
[Signature]
[Title]




-2-

--------------------------------------------------------------------------------


GREENPOINT - SEQUOIA TO TRUSTEE



ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


For


Mortgage Loan Flow Purchase, Sale and Servicing Agreement




 
THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of August 30,
2007 (the “Assignment”), is entered into among Sequoia Residential Funding, Inc.
(the “Assignor”), GreenPoint Mortgage Funding, Inc., as the seller (“Seller”)
and the servicer (the “Servicer”), and HSBC Bank USA, National Association
("HSBC Bank") as Trustee under a Pooling and Servicing Agreement dated as of
August 1, 2007 (the “Pooling and Servicing Agreement”), among the Assignor, as
Depositor, HSBC Bank (in such Trustee capacity, the “Assignee”) and Wells Fargo
Bank, N. A., as Master Servicer and Securities Administrator.
 
RECITALS




WHEREAS, RWT Holdings, Inc. (“RWT”), the Seller and the Servicer and Redwood
Trust, Inc., as Guarantor, have entered into a certain Mortgage Loan Flow
Purchase, Sale & Servicing Agreement, dated as of January 1, 2006 (the “Flow
Purchase and Servicing Agreement”), and pursuant to the Purchase Price and Terms
Letter(s) and Warranty Bill(s) of Sale issued under the Flow Purchase and
Servicing Agreement and listed in Appendix A hereto (the “Purchase Price and
Terms Letter(s)” and “Bill(s) of Sale,” respectively, and, together with the
Flow Purchase and Servicing Agreement, the “Agreements”) RWT has acquired from
the Seller certain Mortgage Loans (the “Mortgage Loans”) and the Servicer has
agreed to service such Mortgage Loans; and
 
WHEREAS, RWT has previously sold, assigned and transferred all of its right,
title and interest in certain of the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and certain rights under the
Agreements with respect to the Specified Mortgage Loans to Assignor; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1. Assignment and Assumption.
 
(a) Effective on and as of the date hereof, the Assignor hereby pledges, assigns
and transfers to the Assignee all of its right, title and interest in the
Specified Mortgage Loans and all of its rights (but none of the Purchaser’s
obligations) provided under the Agreements to the extent relating to the
Specified Mortgage Loans, the Assignee hereby accepts such assignment from the
Assignor, and the Seller and the Servicer hereby acknowledge such assignment and
assumption.
 




-3-

--------------------------------------------------------------------------------


 

(b) Effective on and as of the date hereof, the Assignor represents and warrants
to the Assignee that the Assignor has not taken any action that would serve to
impair or encumber the Assignee’s interest in the Specified Mortgage Loans since
the date of the Assignor’s acquisition of the Specified Mortgage Loans.
 
2. Recognition of the Assignee.
 
From and after the date hereof, subject to Section 3 below, the Seller and the
Servicer shall recognize the Assignee as the holder of the rights and benefits
of the Purchaser with respect to the Specified Mortgage Loans and the Servicer
will service the Specified Mortgage Loans for the Assignee as if the Assignee
and the Servicer had entered into a separate servicing agreement for the
servicing of the Specified Mortgage Loans in the form of the Agreements (as
amended hereby) with the Assignee as the Purchaser thereunder, the terms of
which Agreements are incorporated herein by reference and amended hereby. It is
the intention of the parties hereto that this Assignment will be a separate and
distinct agreement, and the entire agreement, between the parties hereto to the
extent of the Specified Mortgage Loans and shall be binding upon and for the
benefit of the respective successors and assigns of the parties hereto.
 
3. Assignor’s Continuing Rights and Responsibilities.
 
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Agreements:
 
Flow Purchase and Servicing Agreement:
 
Section
Matter
   
2.05
(a) First Payment Default; Early Full Principal Prepayment.
   
3.03, 1st¶
(b) Repurchase and Substitution.
   
4.01, 2nd¶
(c) Seller to Act as Servicer.
   
4.02
(d) Liquidation of Mortgage Loans; Servicing
Advances and Foreclosure.



4.14, 3rd¶
(e) Title, Management and Disposition of REO Property.
   
6.06
(f) Purchaser’s Right to Examine Seller Records.
   
7.01
(g) Seller Shall Provide Access and Information as
Reasonably Required.
   
7.02, 2nd¶
(h) Financial Statements.
   
8.01
(i) Indemnification; Third Party Claims.
   
8.03
(j) Seller Not to Resign.
   



-4-

--------------------------------------------------------------------------------


 
In addition, the Servicer agrees to furnish to the Assignor and the Master
Servicer copies of reports, notices, statements and other communications
required to be delivered by the Servicer pursuant to any of the sections of the
Agreements referred to above and under the following sections, at the times
therein specified:
 
Flow Purchase and Servicing Agreement:
 
Section
     
4.09
(a) Transfer of Accounts.
   
5.02
(b) Statements to the Purchaser.
   
6.04
(c) Annual Compliance Statement.
   
6.05
(d) Annual Assessment of Compliance and Attestation Report.
   
12.02(a)
(e) Additional Requirements in Connection With Pass-Through Transfers.
   



 
4. Amendment to the Agreements.
 
The Agreements are hereby amended as set forth in Appendix B hereto with respect
to the Specified Mortgage Loans.
 
5. Representations and Warranties.
 
(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
 
(b) Each of the parties hereto represents and warrants that this Assignment has
been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
 
-5-

--------------------------------------------------------------------------------




6. Continuing Effect.
 
Except as contemplated hereby, the Agreements shall remain in full force and
effect in accordance with its terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Article XII of the Flow Purchase and
Servicing Agreement and the Reconstitution Date shall be the date hereof with
respect to the Specified Mortgage Loans listed on Exhibit I on the date hereof.
 
7. Governing Law.
 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8. Notices.
 
Any notices or other communications permitted or required under the Agreements
to be made to the Assignor and Assignee shall be made in accordance with the
terms of the Agreements and shall be sent to the Assignor and Assignee as
follows:
 


 
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941


HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attn: Corporate Trust & Loan Agency




or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
 
9. Counterparts.
 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10. Definitions.
 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.
 
-6-

--------------------------------------------------------------------------------



11. Master Servicer.
 
The Seller and the Servicer hereby acknowledges that the Assignee has appointed
Wells Fargo Bank, N. A. (the “Master Servicer”) to act as master servicer and
securities administrator under the Pooling and Servicing Agreement and hereby
agrees to treat all inquiries, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under the Agreements to enforce the
obligations of the Servicer thereunder. Any notices or other communications
permitted or required under the Agreements to be made to the Assignee shall be
made in accordance with the terms of the Agreements and shall be sent to the
Master Servicer at the following address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-4


or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Agreements may be delivered in electronic format unless manual signature is
required in which case a hard copy of such report or communication shall be
required.
 
The Seller and the Servicer further acknowledges that the Assignor has engaged
the Master Servicer to provide certain default administration and that the
Master Servicer, acting as agent of the Assignor, may exercise any of the rights
of the Purchaser retained by the Assignor in Section 3 above.


The Servicer shall make all distributions under the Agreements, as they relate
to the Specified Mortgage Loans, to the Master Servicer by wire transfer of
immediately funds to:


Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 53173800
 
12. Successors and Assigns.
 
Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases pursuant to Section 2.01, Section 2.05 or Section 7.03 of
the Flow Purchase and Servicing Agreement) to a buyer (“buyer”), such transfer
shall constitute a Reconstitution subject to the terms of Article XII of the
Flow Purchase and Servicing Agreement. Upon the closing of such transfer, the
rights and obligations of Purchaser retained by the Assignor pursuant to this
Assignment shall automatically terminate and the buyer shall be deemed to
possess all of the rights and obligations of Purchaser under the Flow Purchase
and Servicing Agreement, provided, however, that the Assignor shall remain
liable for any obligations as Purchaser arising from or attributable to the
period from the date hereof to the closing date of such transfer.
 
[remainder of page intentionally left blank]
 
-7-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 
ASSIGNOR:


SEQUOIA RESIDENTIAL FUNDING, INC.




By:       
Name:      
Title:      




ASSIGNEE:


HSBC BANK USA, NATIONAL
ASSOCIATION




By:       
Name:      
Title:      
     




SELLER:


GREENPOINT MORTGAGE FUNDING, INC.




By:       
Name:      
Title:      
      




SERVICER:


GREENPOINT MORTGAGE FUNDING, INC.




By:       
Name:      
Title:      
     




-8-

--------------------------------------------------------------------------------




EXHIBIT I
 


 


 

--------------------------------------------------------------------------------




APPENDIX A
 
Purchase Price and Terms Letter(s)
 
Warranty Bill(s) of Sale
 
               
3/29/06
   
4/13/06
   
12/01/06
   
4/11/07
   
4/25/07
   
7/03/07
   
8/03/07
                                                   



 


 

--------------------------------------------------------------------------------




APPENDIX B
 


1. The definition of “Business Day” is hereby revised to read as follows:


“Business Day”: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking or savings and loan institutions in the States of New York,
Maryland or Minnesota are authorized or obligated by law or executive order to
be closed.


2. Notwithstanding anything to the contrary in the Agreements, any Custodial
Accounts established by the Servicer pursuant to Section 4.04 of the Flow
Purchase and Servicing Agreement shall qualify as Eligible Accounts as defined
in the Pooling and Servicing Agreement.
3. Notwithstanding anything to the contrary in the Agreements, the definition of
Eligible Investments is hereby deleted in its entirety and replaced by the
definition of Permitted Investments from the Pooling and Servicing Agreement.


4. Section 3.02 is hereby revised to add the following representations and
warranties to the end of such section:


“(xxx) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan originated on or after March 7, 2003is a “high cost home loan” as
defined under the Georgia Fair Lending Act, which became effective October 1,
2002;


(xxxi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;


(xxxii) At the time it was originated, none of the mortgage loans were High Cost
as defined by the applicable local, state and federal predatory and abusive
lending laws and at the time of origination no mortgage loan was a “high cost”
or “covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary);


(xxxiii) No Mortgage Loan which is secured by property located in the State of
New Jersey and which was originated after the effective date of the New Jersey
Home Ownership Act of November 27, 2003 (the “New Jersey Act”) is a “High-Cost
Home Loan” as defined in the New Jersey Act;


(xxxiv)   No Mortgage Loan which is secured by property located in the State of
New Mexico and which was originated after the effective date of New Mexico Home
Loan Protection Act, effective January 1, 2004 (the “New Mexico Act”), is a
“High-Cost Home Loan” as defined in the New Mexico Act;


(xxxv)  No Mortgage Loan which is secured by property located in the State of
Kentucky and which was originated after the effective date of the Kentucky House
Bill 287, effective June 24, 2003 (the “Kentucky Act”), is a “High-Cost Home
Loan” as defined in the Kentucky Act;



--------------------------------------------------------------------------------


 
(xxxvi)  No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts and which was originated after the effective date
of the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch.
183C), effective November 7, 2004 (the “Massachusetts Act”), is a "High Cost
Home Mortgage Loan" as defined in the Massachusetts Act;


(xxxvii)  No Mortgage Loan that is secured by property located in the State of
Illinois and that was originated after the effective date of the Illinois High
Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.) (the “Illinois Act”), is a "High-Risk Home Loan" as defined in the
Illinois Act; and none of the Mortgage Loans that are secured by property
located in the State of Illinois and that were originated after the effective
date of the Illinois Interest Act are in violation of the provisions of the
Illinois Interest Act (815 Ill. Comp. Stat. 205/1 et. seq.);


(xxxviii)  No Mortgage Loan that is secured by property located in the State of
Indiana and that was originated after the effective date of Indiana’s Home Loan
Practices Act (I.C. 24-9), effective January 1, 2005 (the “Indiana Act”), is a
"High Cost Home Loan" as defined in the Indiana Act;


(xxxix)  


(xl)  None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies; and


(xli)  No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination.”
 
5. Section 4.13 is amended to add the following at the end of such section:


“The Seller shall provide to the Purchaser, any Master Servicer and any
Depositor, copies or other evidence of the Fidelity Bond and errors and
omissions insurance policy upon request.”


6. New definitions are added in their proper alphabetical order:


“Code”: The Internal Revenue Code of 1986, as the same may be amended from time
to time (or any successor statute thereto.


“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.


“REMIC Provisions”: Provisions of the federal income tax law relating to a
REMIC, which appear at Section 860A through 860G of Subchapter M of Chapter 1,
Subtitle A of the Code, and related provisions and regulations promulgated
thereunder, as the foregoing may be in effect from time to time.


“Servicing Criteria”: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.



--------------------------------------------------------------------------------


 
“Subcontractor”: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Seller or a Subservicer.
 
“Subservicer”: Any Person that services Mortgage Loans on behalf of the Seller
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Seller under this Agreement
or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.






7. Section 3.03 is revised to add a new paragraph at the end of such section:


“In the event that any Mortgage Loan is held by a REMIC, notwithstanding any
contrary provision of this Agreement, with respect to any Mortgage Loan that is
not in default or as to which no default is imminent Purchaser may, in
connection with any repurchase or substitution of a Deleted Mortgage Loan,
pursuant to this Section 3.03, require that the Seller deliver, at the Seller’s
expense, an Opinion of Counsel to the effect that such repurchase or
substitution will not (i) result in the imposition of taxes on ‘prohibited
transactions’ of such REMIC (as defined in Section 869 of the Code) or otherwise
subject the REMIC to tax, or (ii) cause the REMIC to fail to qualify as a REMIC
at any time.”


8. Section 4.14 is revised to add new paragraphs at the end of such section:


“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Purchasers shall have been supplied with an Opinion of
Counsel (at the Company’s expense) to the effect that the holding by the related
trust of such Mortgage Property subsequent to such three-year period (and
specifying the period beyond such three-year period for which the Mortgaged
Property may be held) will not result in the imposition of taxes on “prohibited
transactions” of the related trust as defined in Section 860F of the Code, or
cause the related REMIC to fail to qualify as a REMIC, in which case the related
trust may continue to hold such Mortgage Property (subject to any conditions
contained in such Opinion of Counsel), or (ii) the Purchaser (at the Seller’s
expense) or the Seller shall have applied for, prior to the expiration of such
three-year period, an extension of such three-year period in the manner
contemplated by Section 856(e)(3) of the Code, in which case the three-year
period shall be extended by the applicable period. If a period longer than three
years is permitted under the foregoing sentence and is necessary to sell any REO
Property, the Seller shall report monthly to the Purchaser as to progress being
made in selling such REO Property.


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgage Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code, (ii)
subject the related trust to the imposition of any federal or state income taxes
on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgage Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Company has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”




--------------------------------------------------------------------------------



9.  Section 4.15 of the Flow Purchase and Servicing Agreement is revised to read
in full as follows:


“Section 4.15 Adjustments to Mortgage Interest Rate and Monthly Payment.


As to each Adjustable Rate Loan, Seller shall make periodic Mortgage Interest
Rate and Monthly Payment adjustments, as applicable, in compliance with terms of
requirements of the related Mortgage and Mortgage Note, On each applicable
Interest Rate Change Date, the Mortgage Interest Rate shall be adjusted, in
compliance with such requirements, to equal the sum of the Current Index plus
the Margin (rounded in accordance with the related Mortgage Note) subject to the
applicable Annual Mortgage Interest Rate Cap and Lifetime Mortgage Interest Rate
Cap, if any, as set forth in the Mortgage Note. The Seller shall execute and
deliver the notices required by each Mortgage and Mortgage Note, Customary
Servicing Procedures, applicable laws and regulations regarding interest rate
adjustments. If Seller fails to mad a timely and correct Mortgage Interest Rate
adjustment or Monthly Payment adjustment, Seller shall deposit in the Custodial
Account out of its own funds any amounts necessary to satisfy any shortage in
the Mortgagor’s Monthly Payment for so long as such shortage continues.”


10. The Flow Purchase and Servicing Agreement is revised to add a new Section
4.16 as follows:


“4.16 Compliance with REMIC Provisions


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Seller shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken), any action that, under the REMIC Provisions, if taken or not taken,
as the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a) (2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Seller has received an Opinion of Counsel (at the expense of
the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”


11. Section 5.01 is revised to include the following after the first sentence of
the second paragraph:


“With respect to any remittance received by Purchaser after the Business Day on
which such payment was due, Seller shall pay to Purchaser interest on any such
late payment at the daily federal rate. Such interest shall be paid by Seller to
Purchaser on the date such late payment is made and shall cover the period
commencing with the Business Day on which such payment was due and up to and
including the Business Day on which such payment is made. The payment by Seller
of any such interest shall not be deemed an extension of time for payment or a
waiver of any Event of Default by Seller.”





--------------------------------------------------------------------------------




12. Section 6.05 is hereby deleted in its entirety and replaced with the
following:


“Section 6.05 Annual Assessment of Compliance and Attestation Report


(a) On or before March 1 of each calendar year, commencing in 2008, the Servicer
shall:


(i) deliver to the Owner ,any Depositor and any Master Servicer a report (in
form and substance reasonably satisfactory to the Owner, such Depositor and such
Master Servicer) regarding the Servicer’s assessment of compliance with the
Servicing Criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. Such report shall be addressed to the Owner, such Depositor, and such Master
Servicer and signed by an authorized officer of the Servicer, and shall address
each of the applicable Servicing Criteria specified on of Exhibit A to Exhibit I
hereto (wherein “Investor” shall mean the Master Servicer on behalf of the
trust);


(ii) deliver to the Owner, any Depositor and any Master Servicer a report of a
registered public accounting firm reasonably acceptable to the Owner, such
Depositor and such Master Servicer that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;


(iii) cause each Subservicer, and each Subcontractor determined by the Servicer
pursuant to Section 6.06(b) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Owner, any
Depositor and any Master Servicer an assessment of compliance and accountants’
attestation as and when provided in paragraphs (a) and (b) of this Section; and


(iv) deliver, and cause each Subservicer and Subcontractor described in Clause
(iii) to deliver, to the Owner, any Depositor, any Master Servicer and any other
Person that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a Securitization a certification in the form
attached hereto as Exhibit I.


The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.


(b) Each assessment of compliance provided by a Subservicer pursuant to Section
6.05(a)(iii) shall address each of the applicable Servicing Criteria specified
on Exhibit __ hereto or, in the case of a Subservicer subsequently appointed as
such, on or prior to the date of such appointment. An assessment of compliance
provided by a Subcontractor pursuant to Section 6.05(a)(iii) need not address
any elements of the Servicing Criteria other than those specified by the
Servicer pursuant to Section 6.07.”



--------------------------------------------------------------------------------


 
13. A new Section 6.07 is hereby added to the Agreement as follows:


“Section 6.07. Use of Subservicers and Subcontractors.


The Servicer shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Servicer as servicer under the
Agreement or any Reconstitution Agreement unless the Servicer complies with the
provisions of paragraph (a) of this Section. The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under the Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (b) of this Section.


(a) It shall not be necessary for the Servicer to seek the consent of the Owner,
any Depositor or any Master Servicer to the utilization of any Subservicer. The
Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Owner and any Depositor to comply with the
provisions of this Section and with Sections 6.04, 6.05 and 12.02 of this
Agreement to the same extent as if such Subservicer were the Servicer, and to
provide the information required with respect to such Subservicer under Section
12.02(d) of this Agreement. The Servicer shall be responsible for obtaining from
each Subservicer and delivering to the Owner and any Depositor any servicer
compliance statement required to be delivered by such Subservicer under Section
6.04, any assessment of compliance and attestation and other certification
required to be delivered by such Subservicer under Section 6.05 and any
certification required to be delivered to the Person that will be responsible
for signing the Sarbanes Certification under Section 12.02 as and when required
to be delivered.


(b) It shall not be necessary for the Servicer to seek the consent of the Owner,
any Depositor or any Master Servicer to the utilization of any Subcontractor.
The Servicer shall promptly upon request provide to the Owner, any Depositor (or
any designee of the Depositor, such as a Master Servicer or administrator) a
written description (in form and substance satisfactory to the Owner and such
Depositor) of the role and function of each Subcontractor utilized by the
Servicer or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, and
(iii) which elements of the Servicing Criteria will be addressed in assessments
of compliance provided by each Subcontractor identified pursuant to clause (ii)
of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Owner and any Depositor
to comply with the provisions of Sections 6.04 and 6.05 of this Agreement to the
same extent as if such Subcontractor were the Servicer. The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Owner
and any Depositor any assessment of compliance and attestation and the other
certifications required to be delivered by such Subcontractor under Section
6.05, in each case as and when required to be delivered.



--------------------------------------------------------------------------------


 
14. Section 8.01 is revised to include the words “Master Servicer” after the
word “Purchaser” in the first, third, fifth and seventh lines.


15. Section 8.02 is revised to delete the word “and” in the last line and to add
the following at the end of the sentence: “and (iii) be reasonably acceptable to
any Master Servicer in a Pass-Through Transfer involving some or all of the
Mortgage Loans.”


16. Section 9.01 is revised to include a new subsection (vii) as follows:


“any failure by the Seller to duly perform, within the required time period, its
obligations under Sections 6.04, 6.05, 6.07 and 12.02 of this Agreement, which
failure continues unremedied for a period of ten (10) days.”


17. In Section 12.02, “subservicers, ” is added before the word
“subcontractors.”


18. The first full sentence of Section 12.02(f) is revised to correct section
references as follows:


“(f) Intention of the Parties and Interpretation. The Seller acknowledges and
agrees that the purpose of Subsections 6.04, 6.05, 6.07 and this 12.02 is to
facilitate compliance by the Master Servicer and the Depositor with the
provisions of Regulation AB, as such may be amended from time to time and
subject to clarification and interpretive advice as may be issued by the staff
of the SEC from time to time.”


19. Notwithstanding any provision in the Agreement to the contrary, the Seller
agrees that it will report to the Master Servicer on a monthly basis on the date
specified therein using the formats attached hereto as Exhibit 1.


20. Exhibit I to the Agreements, the Form of Assessment of Compliance, is hereby
deleted in its entirety and replaced by Exhibit II attached to this Assignment.


21. Exhibit J to the Agreements, the Form of Back-Up SOX Certification, is
hereby deleted in its entirety and replaced by Exhibit III attached to this
Assignment.



--------------------------------------------------------------------------------




EXHIBIT 1

 
Standard Loan Level File Layout - Master Servicing
 
 
 
   
 
 
 
Exhibit 12A:  Layout
 
 
 
 
Column Name
Description
Decimal
Format Comment
Max Size
Each file requires the following fields:
 
 
 
SER_INVESTOR_NBR
A value assigned by the Servicer to define a group of loans.
 
Text up to 20 digits
20
LOAN_NBR
A unique identifier assigned to each loan by the investor.
 
Text up to 10 digits
10
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
 
Text up to 10 digits
10
SCHED_PAY_AMT
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
2
No commas(,) or dollar signs ($)
11
NOTE_INT_RATE
The loan interest rate as reported by the Servicer.
4
Max length of 6
6
NET_INT_RATE
The loan gross interest rate less the service fee rate as reported by the
Servicer.
4
Max length of 6
6
SERV_FEE_RATE
The servicer's fee rate for a loan as reported by the Servicer.
4
Max length of 6
6
SERV_FEE_AMT
The servicer's fee amount for a loan as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_PAY_AMT
The new loan payment amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_LOAN_RATE
The new loan rate as reported by the Servicer.
4
Max length of 6
6
ARM_INDEX_RATE
The index the Servicer is using to calculate a forecasted rate.
4
Max length of 6
6
ACTL_BEG_PRIN_BAL
The borrower's actual principal balance at the beginning of the processing
cycle.
2
No commas(,) or dollar signs ($)
11
ACTL_END_PRIN_BAL
The borrower's actual principal balance at the end of the processing cycle.
2
No commas(,) or dollar signs ($)
11
BORR_NEXT_PAY_DUE_DATE
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
MM/DD/YYYY
10
SERV_CURT_AMT_1
The first curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_1
The curtailment date associated with the first curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_1
The curtailment interest on the first curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_2
The second curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_2
The curtailment date associated with the second curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_2
The curtailment interest on the second curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11


--------------------------------------------------------------------------------






         
Exhibit 1: Continued
Standard Loan Level File Layout
 
 
 
Column Name
Description
Decimal
Format Comment
 Max Size
SERV_CURT_AMT_3
The third curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_3
The curtailment date associated with the third curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_AMT_3
The curtailment interest on the third curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
PIF_AMT
The loan "paid in full" amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
PIF_DATE
The paid in full date as reported by the Servicer.
 
MM/DD/YYYY
10
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
 
Action Code Key: 15=Bankruptcy, 30=Foreclosure, , 60=PIF, 63=Substitution,
65=Repurchase,70=REO
2
INT_ADJ_AMT
The amount of the interest adjustment as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
SOLDIER_SAILOR_ADJ_AMT
The Soldier and Sailor Adjustment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
NON_ADV_LOAN_AMT
The Non Recoverable Loan Amount, if applicable.
2
No commas(,) or dollar signs ($)
11
LOAN_LOSS_AMT
The amount the Servicer is passing as a loss, if applicable.
2
No commas(,) or dollar signs ($)
11
Plus the following applicable fields:
 
 
 
SCHED_BEG_PRIN_BAL
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
2
No commas(,) or dollar signs ($)
11
SCHED_END_PRIN_BAL
The scheduled principal balance due to investors at the end of a processing
cycle.
2
No commas(,) or dollar signs ($)
11
SCHED_PRIN_AMT
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
2
No commas(,) or dollar signs ($)
11
SCHED_NET_INT
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_PRIN_AMT
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_NET_INT
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ AMT
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ WAIVED
The prepayment penalty amount for the loan waived by the servicer.
2
No commas(,) or dollar signs ($)
11


--------------------------------------------------------------------------------






         
Exhibit 1: Continued
Standard Loan Level File Layout
 
 
 
Column Name
Description
Decimal
Format Comment
Max Size
MOD_DATE
The Effective Payment Date of the Modification for the loan.
 
MM/DD/YYYY
10
MOD_TYPE
The Modification Type.
 
Varchar - value can be alpha or numeric
30
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
11
 
BREACH_FLAG
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
 
Y=Breach
N=NO Breach
Let blank if N/A
1





--------------------------------------------------------------------------------



[pic1.jpg]


--------------------------------------------------------------------------------


[pic2.jpg]
 

--------------------------------------------------------------------------------




Exhibit 12B : Standard File Layout - Delinquency Reporting


  *The column/header names in bold are the minimum fields Wells Fargo must
receive from every Servicer
Column/Header Name
Description
Decimal
Format Comment
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR
 
 
LOAN_NBR
A unique identifier assigned to each loan by the originator.
 
 
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
 
 
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
 
 
PROP_STATE
The state where the property located.
 
 
PROP_ZIP
Zip code where the property is located.
 
 
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
 
 
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
 
 
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
 
 
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
 
 
PROP_CONDITION_CODE
A code that indicates the condition of the property.
 
 
PROP_INSPECTION_DATE
The date a property inspection is performed.
 
MM/DD/YYYY

 

--------------------------------------------------------------------------------


 
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY
CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
 
 
 
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE
The date the Motion for Relief was filed
10
MM/DD/YYYY
FRCLSR_BID_AMT
The foreclosure sale bid amount
11
No commas(,) or dollar signs ($)
FRCLSR_SALE_TYPE
The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
 
 
REO_PROCEEDS
The net proceeds from the sale of the REO property.
 
No commas(,) or dollar signs ($)
BPO_DATE
The date the BPO was done.
 
 
CURRENT_FICO
The current FICO score
 
 
HAZARD_CLAIM_FILED_DATE
The date the Hazard Claim was filed with the Hazard Insurance Company.
10
MM/DD/YYYY
HAZARD_CLAIM_AMT
The amount of the Hazard Insurance Claim filed.
11
No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE
The date the Hazard Insurance Company disbursed the claim payment.
10
MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT
The amount the Hazard Insurance Company paid on the claim.
11
No commas(,) or dollar signs ($)

 

--------------------------------------------------------------------------------


 
ACTION_CODE
Indicates loan status
 
Number
NOD_DATE
 
 
MM/DD/YYYY
NOI_DATE
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_ PLAN_END_DATE
 
 
 
ACTUAL_REO_START_DATE
 
 
MM/DD/YYYY
REO_SALES_PRICE
 
 
Number
REALIZED_LOSS/GAIN
As defined in the Servicing Agreement
 
Number

 


Exhibit 2: Standard File Codes - Delinquency Reporting
 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:
 

·  
ASUM-Approved Assumption

 

·  
BAP-Borrower Assistance Program

 

·  
CO- Charge Off

 

·  
DIL- Deed-in-Lieu

 

·  
FFA- Formal Forbearance Agreement

 

·  
MOD- Loan Modification

 

·  
PRE- Pre-Sale

 

·  
SS- Short Sale

 

·  
MISC-Anything else approved by the PMI or Pool Insurer

 
NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
 
The Occupant Code field should show the current status of the property code as
follows:
 

·  
Mortgagor

 

·  
Tenant

 

·  
Unknown

 

·  
Vacant

 
The Property Condition field should show the last reported condition of the
property as follows:
 

·  
Damaged

 

·  
Excellent

 

·  
Fair

 

·  
Gone

 

·  
Good

 

·  
Poor

 

·  
Special Hazard

 

·  
Unknown


--------------------------------------------------------------------------------


 
Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
 


 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:
 


Delinquency Code
Delinquency Description
001
FNMA-Death of principal mortgagor
002
FNMA-Illness of principal mortgagor
003
FNMA-Illness of mortgagor’s family member
004
FNMA-Death of mortgagor’s family member
005
FNMA-Marital difficulties
006
FNMA-Curtailment of income
007
FNMA-Excessive Obligation
008
FNMA-Abandonment of property
009
FNMA-Distant employee transfer
011
FNMA-Property problem
012
FNMA-Inability to sell property
013
FNMA-Inability to rent property
014
FNMA-Military Service
015
FNMA-Other
016
FNMA-Unemployment
017
FNMA-Business failure
019
FNMA-Casualty loss
022
FNMA-Energy environment costs
023
FNMA-Servicing problems
026
FNMA-Payment adjustment
027
FNMA-Payment dispute
029
FNMA-Transfer of ownership pending
030
FNMA-Fraud
031
FNMA-Unable to contact borrower
INC
FNMA-Incarceration





--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued


 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:
 


Status Code
Status Description
09
Forbearance
17
Pre-foreclosure Sale Closing Plan Accepted
24
Government Seizure
26
Refinance
27
Assumption
28
Modification
29
Charge-Off
30
Third Party Sale
31
Probate
32
Military Indulgence
43
Foreclosure Started
44
Deed-in-Lieu Started
49
Assignment Completed
61
Second Lien Considerations
62
Veteran’s Affairs-No Bid
63
Veteran’s Affairs-Refund
64
Veteran’s Affairs-Buydown
65
Chapter 7 Bankruptcy
66
Chapter 11 Bankruptcy
67
Chapter 13 Bankruptcy

 









--------------------------------------------------------------------------------





Exhibit 12C: Calculation of Realized Loss/Gain Form 332- Instruction Sheet
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
 
The numbers on the 332 form correspond with the numbers listed below.
Liquidation and Acquisition Expenses:
 
1. The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.
2. The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.
3.  Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.
4-12. Complete as applicable. Required documentation:
* For taxes and insurance advances - see page 2 of 332 form - breakdown required
showing period
of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.
* For escrow advances - complete payment history
(to calculate advances from last positive escrow balance forward)
* Other expenses -  copies of corporate advance history showing all payments
* REO repairs > $1500 require explanation
* REO repairs >$3000 require evidence of at least 2 bids.
* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate 
* Unusual or extraordinary items may require further documentation.
13.  The total of lines 1 through 12.
 
Credits:
 
14-21. Complete as applicable. Required documentation:
* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney
Letter of Proceeds Breakdown.
* Copy of EOB for any MI or gov't guarantee
* All other credits need to be clearly defined on the 332 form            
 

 
22.
The total of lines 14 through 21.

 
Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.
 
Total Realized Loss (or Amount of Any Gain)
 
23. The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).


--------------------------------------------------------------------------------



Exhibit 3A: Calculation of Realized Loss/Gain Form 332


 
Prepared by: __________________   Date: _______________
 
Phone: ______________________ Email Address:_____________________
 
 

         
Servicer Loan No.
 
Servicer Name
 
Servicer Address
 
 

 


 
 
WELLS FARGO BANK, N.A. Loan No._____________________________
 
Borrower's Name: _________________________________________________________
Property Address: _________________________________________________________
 
Liquidation Type: REO Sale   3rd Party Sale  Short Sale     Charge Off 
 
Was this loan granted a Bankruptcy deficiency or cramdown  Yes      No
If “Yes”, provide deficiency or cramdown amount _______________________________
 
Liquidation and Acquisition Expenses:
 
(1)
Actual Unpaid Principal Balance of Mortgage Loan
$ ______________
(1)
(2)
Interest accrued at Net Rate
________________
(2)
(3)
Accrued Servicing Fees
________________
(3)
(4)
Attorney's Fees
________________
(4)
(5)
Taxes (see page 2)
________________
(5)
(6)
Property Maintenance
________________
(6)
(7)
MI/Hazard Insurance Premiums (see page 2)
________________
(7)
(8)
Utility Expenses
________________
(8)
(9)
Appraisal/BPO
________________
(9)
(10)
Property Inspections
________________
(10)
(11)
FC Costs/Other Legal Expenses
________________
(11)
(12)
Other (itemize)
________________
(12)
 
Cash for Keys__________________________
________________
(12)
 
HOA/Condo Fees_______________________
________________
(12)
 
______________________________________
________________
(12)
         
Total Expenses
$ _______________
(13)
Credits:
     
(14)
Escrow Balance
$ _______________
(14)
(15)
HIP Refund
________________
(15)
(16)
Rental Receipts
________________
(16)
(17)
Hazard Loss Proceeds
________________
(17)
(18)
Primary Mortgage Insurance / Gov’t Insurance
________________
(18a) HUD Part A
   
________________
(18b) HUD Part B
(19)
Pool Insurance Proceeds
________________
(19)
(20)
Proceeds from Sale of Acquired Property
________________
(20)
(21)
Other (itemize)
________________
(21)
 
_________________________________________
________________
(21)
         
Total Credits
$________________
(22)
 
Total Realized Loss (or Amount of Gain)
$________________
(23)


--------------------------------------------------------------------------------



Escrow Disbursement Detail




Type
(Tax /Ins.)
Date Paid
Period of Coverage
Total Paid
Base Amount
Penalties
Interest
                                                                               
                               






--------------------------------------------------------------------------------





EXHIBIT II
 
EXHIBIT I
 


 
FORM OF ASSESSMENT OF COMPLIANCE
 
Re:  The [  ] agreement dated as of [  ], 200[ ] (the “Agreement”), among
 
[IDENTIFY PARTIES]
 


 
I, ________________________________, the _____________________ of GreenPoint
Mortgage Funding, Inc., certify to [the Purchaser], [the Depositor], and the
[Master Servicer] [Securities Administrator] [Trustee], and their officers, with
the knowledge and intent that they will rely upon this certification, that:
 
(1)  I have reviewed the servicer compliance statement of the Company provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB and identified as the responsibility of
the Company on Exhibit A hereto (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200[ ] that were delivered by the
Company to the [Depositor] [Master Servicer] [Securities Administrator]
[Trustee] pursuant to the Agreement (collectively, the “Company Servicing
Information”);
 
(2)  Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)  Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
 
(4)  I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and
 
(5)  The Compliance Statement required to be delivered by the Company pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Company and by any Subservicer or Subcontractor pursuant
to the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.
 


 


 
Date:__________________________________       
 



--------------------------------------------------------------------------------


 


 
By: ___________________________________   
 
Name:
Title:
 


 


 
 
 


--------------------------------------------------------------------------------



EXHIBIT A
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”;
 
 


Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
   
General Servicing Considerations
   
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
x
1122(d)(1)(i)
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
x
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
x
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
x
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
x
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
x
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
x

 

--------------------------------------------------------------------------------


 
Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution
that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
x
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
x
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of
days specified in the transaction agreements.
x
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
x
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
x
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
x
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
x
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
x

 

--------------------------------------------------------------------------------


 
 


Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
x
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
x
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in
accordance with the related mortgage loan documents.
x
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
x
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
x
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
x
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
x
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
x

 

--------------------------------------------------------------------------------


 


Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the Mortgage Loans, or such other number of days specified in the
transaction agreements.
x
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
x
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
x
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
x
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
x
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 





 
 
 
 
 
[GREENPOINT MORTGAGE FUNDING]
 
[NAME OF SUBSERVICER]
 


 


 
Date: ____________________________________
 



--------------------------------------------------------------------------------


 


 


 
By: _____________________________________       
 
Name:
 
Title:
 


 


 







--------------------------------------------------------------------------------







EXHIBIT III


EXHIBIT J


FORM OF BACK-UP SOX CERTIFICATION




Re: The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY
PARTIES]
 
I, ________________________________, the _______________________ of [NAME OF
SELLER] (the “Company”), hereby certify to [DEPOSITOR] and [MASTER SERVICER],
with the knowledge and intent that they will rely upon this certification, that:
 
(1) I have reviewed the servicer compliance statement of Seller provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of Seller’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122(a) of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports and officer certificates related to the servicing of the
Mortgage Loans during 200__, that were delivered pursuant to the Agreement
(collectively, the “Company Servicing Information”);
 
(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by Company Servicing Information;
 
(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
[DEPOSITOR], [MASTER SERVICER][SECURITIES ADMINISTRATOR][TRUSTEE];
 
(4) I am responsible for reviewing the activities performed by Seller as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement, and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
Seller has fulfilled its obligations under the Agreement in all material
respects; and


(5) The Compliance Statement required to be delivered by Seller pursuant to the
Agreement, and the Servicing Assessment and Attestation Report required to be
provided by Seller and by any Subservicer and Subcontractor pursuant to the
Agreement, have been provided to [DEPOSITOR][MASTER SERVICER]. Any material
instances of noncompliance with the Agreement and any Reconstitution Agreement
and any material instances of noncompliance with the Servicing Criteria have
been disclosed in such reports.


GREENPOINT MORTGAGE FUNDING, INC.






By:____________________________________
Name:  ________________________________
Title:  ________________________________ Date: _________________________



--------------------------------------------------------------------------------

